Exhibit 10.1

 

 

 

 

STOCK PURCHASE AGREEMENT

 

DATED AS OF FEBRUARY 27, 2006

 

BY AND AMONG

 

LEAP TECHNOLOGIES,

 

LAB CONNECTIONS, INC.

 

AND

 

MOCON, INC.

 

 

 

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

Term

 

Section

 

 

 

Agreement

 

8.13

Annual Financial Statements

 

2.6

Authority/Authorities

 

2.3

Base Purchase Price

 

1.2(a)

Closing

 

1.6

Closing Date

 

1.6

Closing Balance Sheet

 

1.2(d)

Confidentiality Agreement

 

4.4

Consent/Consents

 

2.4

Disclosure Schedule

 

2

Expiration Date

 

7.1

Financial Statements

 

2.6

GAAP

 

2.6

Indemnified Party

 

7.5(a)

Indemnifying Party

 

7.5(a)

Intellectual Property Rights

 

2.22

Knowledge

 

8.3

Latest Balance Sheet

 

2.6

Law/Laws

 

2.3

License(s)

 

2.20

Lien

 

2.3

Loss

 

7.2

Net Tangible Assets

 

1.2(c)

Objection Period

 

1.2(d)

Properties

 

2.23

Purchase Price

 

1.2(a)

Purchaser

 

Preamble

Seller

 

Preamble

Shares

 

Preamble

Stock Purchase

 

Preamble

Taxes

 

2.12

Tax Returns

 

2.12

Termination Date

 

1.3

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, dated as of February 27, 2006, is by and between
Leap Technologies, a North Carolina corporation (the “Purchaser”), Lab
Connections, Inc., a Minnesota corporation (the “Company”) and MOCON, Inc., a
Minnesota corporation (the “Seller”).

 

A.            The Seller owns all of the issued and outstanding shares of
capital stock of the Company (collectively, the “Shares”).

 

B.            The Purchaser desires to purchase from the Seller, and the Seller
desires to sell to the Purchaser, the Shares (the “Stock Purchase”), upon the
terms and subject to the conditions set forth herein.

 

C.            The parties hereto wish to make certain representations,
warranties, covenants and agreements in connection with the Stock Purchase.

 

Accordingly, and in consideration of the representations, warranties, covenants,
agreements and conditions contained in this Agreement, the parties hereto agree
as follows:

 


ARTICLE 1


 

PURCHASE AND SALE OF SHARES

 


1.1           PURCHASE AND SALE OF SHARES. ON THE CLOSING DATE (AS DEFINED
BELOW), THE SELLER SHALL, SELL, TRANSFER, ASSIGN, CONVEY AND DELIVER TO THE
PURCHASER, AND THE PURCHASER SHALL PURCHASE FROM THE SELLER, ALL OF THE SELLER’S
RIGHT, TITLE AND INTEREST IN AND TO THE SHARES, FREE AND CLEAR OF ANY LIEN (AS
DEFINED BELOW).


 


1.2           PURCHASE PRICE.


 


(A)           THE TOTAL CONSIDERATION TO BE PAID BY THE PURCHASER TO THE SELLER
FOR THE SHARES (THE “PURCHASE PRICE”) WILL BE AN AMOUNT EQUAL TO FIVE HUNDRED
SEVENTEEN THOUSAND TWO HUNDRED NINETY SIX DOLLARS ($517,296) (THE “BASE PURCHASE
PRICE”) IN CASH, PLUS OR MINUS, AS THE CASE MAY BE, THE POST-CLOSING ADJUSTMENT
SET FORTH IN SECTION 1.2(C) BELOW.


 


(B)           AT THE CLOSING, THE PURCHASER WILL PAY THE SELLER, BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, THE BASE PURCHASE PRICE TO A BANK
ACCOUNT DESIGNATED BY THE SELLER.


 


(C)           THE PARTIES HEREBY UNDERSTAND, ACKNOWLEDGE AND AGREE THAT THE BASE
PURCHASE PRICE HAS BEEN CALCULATED USING THE COMPANY’S UNAUDITED BALANCE SHEET
AS OF JANUARY 31, 2006. IF THE NET TANGIBLE ASSETS AS OF CLOSING ARE MORE THAN
OR LESS THAN THE NET TANGIBLE ASSETS AS OF JANUARY 31, 2006, THE PURCHASE PRICE
WILL BE ADJUSTED ACCORDINGLY. “NET TANGIBLE ASSETS” MEANS THE DIFFERENCE BETWEEN
(I) THE SUM OF ACCOUNTS RECEIVABLE, INVENTORY AND NET PROPERTY AND EQUIPMENT AND
(II) THE SUM OF ACCOUNTS PAYABLE, ACCRUED PAYROLL AND TAXES, WARRANTY RESERVE
AND ACCRUED EXPENSES. NOTWITHSTANDING ANY OF THE FOREGOING, IN NO EVENT WILL ANY
ADJUSTMENT BE MADE PURSUANT TO THIS SECTION 1.2(C) IF THE DIFFERENCE (EITHER
MORE THAN OR LESS THAN)  BETWEEN THE NET TANGIBLE ASSETS AS OF JANUARY 31, 2006
AND THE NET TANGIBLE ASSETS AS OF THE CLOSING IS LESS THAN $10,000.

 

--------------------------------------------------------------------------------


 


(D)           WITHIN 20 BUSINESS DAYS FOLLOWING THE CLOSING DATE, THE PURCHASER
WILL PREPARE AND DELIVER TO THE SELLER A BALANCE SHEET OF THE COMPANY AS OF THE
CLOSING (THE “CLOSING BALANCE SHEET”) SETTING FORTH THE PURCHASER’S CALCULATION
OF THE NET TANGIBLE ASSETS OF THE COMPANY AS OF THE CLOSING AND THE RESULTING
PURCHASE PRICE. THE SELLER WILL HAVE THE RIGHT TO REVIEW AND COPY THE BOOKS AND
RECORDS OF THE COMPANY AND SUPPORTING WORK PAPERS OF THE COMPANY AND THE
PURCHASER RELATING TO THE PREPARATION OF THE CLOSING BALANCE SHEET AND THE
CALCULATION OF THE PURCHASE PRICE AND WILL HAVE A PERIOD OF 20 BUSINESS DAYS
(THE “OBJECTION PERIOD”) AFTER DELIVERY OF THE CLOSING BALANCE SHEET IN WHICH TO
PROVIDE WRITTEN NOTICE TO THE PURCHASER OF ANY OBJECTIONS THERETO. THE CLOSING
BALANCE SHEET AND THE RESULTING PURCHASE PRICE WILL BE DEEMED TO BE ACCEPTED BY
THE SELLER, AND WILL BECOME FINAL AND BINDING ON THE PARTIES ON THE LATER OF THE
EXPIRATION OF THE OBJECTION PERIOD OR THE DATE ON WHICH ALL OBJECTIONS HAVE BEEN
RESOLVED BY THE PARTIES. IF THE SELLER GIVES ANY NOTICE OF OBJECTION TO THE
PURCHASER WITHIN THE OBJECTION PERIOD, THEN THE SELLER AND THE PURCHASER WILL
ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE CONCERNING THE ITEM(S) SUBJECT TO
SUCH OBJECTION.


 


1.3           THE CLOSING. UNLESS THIS AGREEMENT HAS BEEN TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HAVE BEEN ABANDONED PURSUANT TO ARTICLE 6 HEREOF, A
CLOSING (THE “CLOSING”) WILL BE HELD ON OR ABOUT FEBRUARY 28, 2006 AT
10:00 A.M., MINNEAPOLIS, MINNESOTA LOCAL TIME OR AT SUCH OTHER TIME AS THE
PARTIES MAY AGREE UPON (THE “CLOSING DATE”); PROVIDED, HOWEVER, THAT IF ANY OF
THE CONDITIONS PROVIDED FOR IN ARTICLE 5 HEREOF HAVE NOT BEEN SATISFIED OR
WAIVED BY SUCH DATE, THEN THE PARTY TO THIS AGREEMENT WHICH IS UNABLE TO SATISFY
SUCH CONDITION OR CONDITIONS, DESPITE THE REASONABLE COMMERCIAL EFFORTS OF SUCH
PARTY, WILL BE ENTITLED TO POSTPONE THE CLOSING BY NOTICE TO THE OTHER PARTIES
UNTIL SUCH CONDITION OR CONDITIONS WILL HAVE BEEN SATISFIED (WHICH SUCH
NOTIFYING PARTY WILL SEEK TO CAUSE TO HAPPEN AT THE EARLIEST PRACTICABLE DATE)
OR WAIVED, BUT IN NO EVENT WILL THE CLOSING OCCUR LATER THAN TEN (10) DAYS
FOLLOWING THE DATE OF THIS AGREEMENT (THE “TERMINATION DATE”). THE CLOSING WILL
BE HELD AT SUCH TIME AND PLACE AS THE PARTIES MAY AGREE, AT WHICH TIME AND PLACE
THE DOCUMENTS AND INSTRUMENTS NECESSARY OR APPROPRIATE TO EFFECT THE
TRANSACTIONS CONTEMPLATED HEREIN WILL BE EXCHANGED BY THE PARTIES. BY AGREEMENT
OF THE PARTIES THE CLOSING MAY BE EFFECTED BY FACSIMILE. THE PURCHASER AND THE
SELLER AGREE TO USE REASONABLE BEST EFFORTS TO EFFECT THE CLOSING UPON EXECUTION
OF THIS AGREEMENT OR AS SOON THEREAFTER AS IS REASONABLY PRACTICABLE.


 


1.4           DELIVERIES AT THE CLOSING.


 


(A)           DELIVERIES BY THE PURCHASER. AT THE CLOSING, THE PURCHASER SHALL
DELIVER OR CAUSE TO BE DELIVERED TO THE SELLER THE FOLLOWING:


 

(I)            THE BASE PURCHASE PRICE;

 

(II)           A CLOSING CERTIFICATE OF THE PURCHASER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SELLER AND ITS COUNSEL, DATED AS OF THE CLOSING
DATE, TO EVIDENCE COMPLIANCE WITH THE CONDITIONS SET FORTH IN SECTION 5.2 HEREOF
AND SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY THE SELLER;

 

(III)          CERTIFIED COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS (OR ITS
EQUIVALENT) OF THE PURCHASER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY; AND

 

(IV)          ANY OTHER DOCUMENTS, INSTRUMENTS AND WRITINGS REQUIRED TO BE
DELIVERED BY THE PURCHASER AT OR PRIOR TO THE CLOSING IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

2

--------------------------------------------------------------------------------


 


(B)           DELIVERIES BY THE SELLER. AT THE CLOSING, THE SELLER SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE PURCHASER THE FOLLOWING:


 

(I)            STOCK CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES, WHICH
CERTIFICATE OR CERTIFICATES SHALL BE DULY ENDORSED TO THE PURCHASER OR
ACCOMPANIED BY DULY EXECUTED STOCK POWERS IN FORM SATISFACTORY TO THE PURCHASER;

 

(II)           ALL CORPORATE BOOKS AND RECORDS, INCLUDING STOCK LEDGERS AND
MINUTE BOOKS AND OTHER SIMILAR PROPERTY OF THE COMPANY;

 

(III)          ALL CONSENTS REQUIRED TO BE OBTAINED AND DELIVERED BY THE SELLER
AS SET FORTH IN SECTION 2.4 OF THE DISCLOSURE SCHEDULE;

 

(IV)          CLOSING CERTIFICATE OF THE SELLER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE PURCHASER AND ITS COUNSEL, DATED AS OF THE
CLOSING DATE, TO EVIDENCE COMPLIANCE WITH THE CONDITIONS SET FORTH IN
SECTION 5.3 HEREOF AND SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY THE
PURCHASER;

 

(V)           CERTIFIED COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
SELLER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY; AND

 

(VI)          ANY OTHER DOCUMENTS, INSTRUMENTS AND WRITINGS REQUIRED TO BE
DELIVERED BY THE SELLER PURSUANT TO THIS AGREEMENT AT OR PRIOR TO THE CLOSING IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

 


ARTICLE 2


 

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

 

The Seller and the Company jointly and severally represents and warrants to the
Purchaser that each of the representations and warranties contained in this
Article 2 are true and correct, and will be true and correct as of the Closing
Date, except as noted in the disclosure schedule (the “Disclosure Schedule”)
attached hereto as Exhibit 1. The Disclosure Schedule is divided into sections
which correspond to the sections and subsections of this Article 2 and the
Seller and the Company represents and warrants that the Disclosure Schedule is
true and accurate in all material respects. Nothing in the Disclosure
Schedule will be deemed adequate to disclose an exception to a representation or
warranty made herein, unless the Disclosure Schedule identifies the exception
with reasonable particularity and describes the relevant facts in reasonable
detail.

 


2.1           CORPORATE ORGANIZATION. EACH OF THE SELLER AND THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF MINNESOTA, WITH CORPORATE POWER AND AUTHORITY TO OWN, OPERATE
AND LEASE ITS RESPECTIVE PROPERTIES AND ASSETS. THE COMPANY HAS HERETOFORE
DELIVERED TO THE PURCHASER COMPLETE AND CORRECT COPIES OF THE COMPANY’S ARTICLES
OF INCORPORATION AND BYLAWS, AS PRESENTLY IN EFFECT. EXCEPT AS SET FORTH IN THE
DISCLOSURE SCHEDULE, THE COMPANY IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AS
A FOREIGN CORPORATION AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE
PROPERTY OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF THE BUSINESS CONDUCTED
BY IT MAKES SUCH QUALIFICATION OR LICENSING, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED, LICENSED OR IN GOOD STANDING IN SUCH OTHER JURISDICTION WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS
OF THE COMPANY TAKEN AS A WHOLE. THE COMPANY DOES NOT, DIRECTLY OR

 

3

--------------------------------------------------------------------------------


 


INDIRECTLY, OWN OR CONTROL OR HAVE ANY CAPITAL, EQUITY, PARTNERSHIP,
PARTICIPATION OR OTHER INTEREST IN ANY CORPORATION, PARTNERSHIP, JOINT VENTURE
OR OTHER BUSINESS ASSOCIATION OR ENTITY.


 


2.2           AUTHORIZATION AND ENFORCEABILITY. EACH OF THE SELLER AND THE
COMPANY HAS FULL CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREIN. THE BOARD OF DIRECTORS OF
EACH OF THE SELLER AND THE COMPANY HAS TAKEN ALL ACTION REQUIRED BY LAW, THE
ARTICLES OF INCORPORATION AND BYLAWS OF THE SELLER AND THE COMPANY, OR
OTHERWISE, TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND NO
OTHER CORPORATE ACTION IS NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE SELLER OR THE COMPANY AND TO CONSUMMATE THE
TRANSACTION CONTEMPLATED HEREIN IN ACCORDANCE WITH APPLICABLE LAWS (AS DEFINED
BELOW). THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH
OF THE SELLER AND THE COMPANY. ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY HEREOF BY THE PURCHASER, THIS AGREEMENT IS THE VALID AND BINDING LEGAL
OBLIGATION OF EACH OF THE SELLER AND THE COMPANY, ENFORCEABLE AGAINST THE SELLER
AND THE COMPANY IN ACCORDANCE WITH ITS TERMS.


 


2.3           NON-CONTRAVENTION. EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE,
NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL: (A) VIOLATE OR BE IN
CONFLICT WITH ANY PROVISION OF THE ARTICLES OF INCORPORATION OR BYLAWS OF THE
SELLER OR THE COMPANY; OR (B) BE IN CONFLICT WITH, OR CONSTITUTE A DEFAULT,
HOWEVER DEFINED (OR AN EVENT WHICH, WITH THE GIVING OF DUE NOTICE OR LAPSE OF
TIME, OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT), UNDER, OR CAUSE OR PERMIT THE
ACCELERATION OF THE MATURITY OF, OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION, IMPOSITION OF FEES OR PENALTIES UNDER, ANY DEBT, NOTE, BOND,
LEASE, MORTGAGE, INDENTURE, LICENSE, OBLIGATION, CONTRACT, COMMITMENT,
FRANCHISE, PERMIT, INSTRUMENT OR OTHER AGREEMENT OR OBLIGATION TO WHICH THE
SELLER OR THE COMPANY IS A PARTY OR BY WHICH THE SELLER, THE COMPANY OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS IS OR MAY BE BOUND OR RESULT IN THE
CREATION OR IMPOSITION OF ANY MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST,
ENCUMBRANCE, RESTRICTION, ADVERSE CLAIM OR CHARGE OF ANY KIND (COLLECTIVELY, A
“LIEN”) UPON THE SHARES OR ANY OF THE ASSETS OF THE COMPANY; OR (C) VIOLATE ANY
STATUTE, TREATY, LAW, JUDGMENT, WRIT, INJUNCTION, DECISION, DECREE, ORDER,
REGULATION, ORDINANCE OR OTHER SIMILAR AUTHORITATIVE MATTERS (SOMETIMES
HEREINAFTER SEPARATELY REFERRED TO AS A “LAW” AND SOMETIMES COLLECTIVELY AS
“LAWS”) OF ANY FOREIGN, FEDERAL, STATE OR LOCAL GOVERNMENTAL OR
QUASI-GOVERNMENTAL, ADMINISTRATIVE, REGULATORY OR JUDICIAL COURT, DEPARTMENT,
COMMISSION, AGENCY, BOARD, BUREAU, INSTRUMENTALITY OR OTHER AUTHORITY
(HEREINAFTER SOMETIMES SEPARATELY REFERRED TO AS AN “AUTHORITY” AND SOMETIMES
COLLECTIVELY AS “AUTHORITIES”).


 


2.4           CONSENTS AND APPROVALS. EXCEPT AS SET FORTH IN THE DISCLOSURE
SCHEDULE, NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF OR FROM, ANY
INDIVIDUAL OR ENTITY, INCLUDING WITHOUT LIMITATION ANY AUTHORITY, IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE
SELLER OR THE COMPANY OR THE CONSUMMATION BY THE SELLER OR THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN (HEREINAFTER SOMETIMES SEPARATELY REFERRED TO
AS A “CONSENT” AND SOMETIMES COLLECTIVELY AS “CONSENTS”).


 


2.5           CAPITALIZATION. THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 1,000 SHARES OF COMMON STOCK, $0.01 PAR VALUE, OF WHICH 1,000 SHARES
ARE ISSUED AND OUTSTANDING AS OF THE DATE HEREOF. ALL ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF THE COMPANY ARE DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE AND ARE WITHOUT, AND WERE NOT ISSUED IN VIOLATION
OF, ANY PREEMPTIVE RIGHTS. ALL ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF
THE COMPANY ARE OWNED (OF RECORD AND BENEFICIALLY) SOLELY BY THE SELLER, AND THE
SELLER HAS GOOD AND MARKETABLE TITLE TO ALL SUCH ISSUED AND OUTSTANDING SHARES,
FREE AND CLEAR OF ALL LIENS. EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE: 
(I) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, CONVERSION PRIVILEGES OR OTHER
RIGHTS TO PURCHASE OR ACQUIRE ANY SHARES OF CAPITAL STOCK OR OTHER EQUITY
SECURITIES OF THE COMPANY OR ANY OUTSTANDING SECURITIES THAT ARE CONVERTIBLE
INTO OR

 

4

--------------------------------------------------------------------------------


 


EXCHANGEABLE FOR SUCH SHARES, SECURITIES OR RIGHTS; AND (II) THERE ARE NO
CONTRACTS, COMMITMENTS, UNDERSTANDINGS, ARRANGEMENTS OR RESTRICTIONS BY WHICH
THE COMPANY IS BOUND TO ISSUE OR ACQUIRE ANY ADDITIONAL SHARES OF ITS CAPITAL
STOCK OR OTHER EQUITY SECURITIES OR ANY OPTIONS, WARRANTS, CONVERSION PRIVILEGES
OR OTHER RIGHTS TO PURCHASE OR ACQUIRE ANY CAPITAL STOCK OR OTHER EQUITY
SECURITIES OF THE COMPANY OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
SUCH SHARES, SECURITIES OR RIGHTS.


 


2.6           FINANCIAL STATEMENTS. THE COMPANY HAS PREVIOUSLY FURNISHED THE
PURCHASER COPIES OF UNAUDITED BALANCE SHEETS AND STATEMENTS OF INCOME AS OF AND
FOR THE FISCAL YEARS ENDED DECEMBER 31, 2003, 2004 AND 2005 (THE “ANNUAL
FINANCIAL STATEMENTS”) AND THE UNAUDITED BALANCE SHEET AS OF JANUARY 31, 2006
(THE “LATEST BALANCE SHEET”) AND THE RELATED UNAUDITED STATEMENT OF INCOME FOR
THE ONE-MONTH PERIOD THEN ENDED (THE “FINANCIAL STATEMENTS”). EXCEPT AS SET
FORTH IN THE DISCLOSURE SCHEDULE, THE FINANCIAL STATEMENTS (WHICH INCLUDE THE
LATEST BALANCE SHEET) (I) ARE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED AS OF THE DATES REFLECTED THEREIN AND
FOR ALL PERIODS REFLECTED THEREIN, (II) FAIRLY PRESENT THE FINANCIAL POSITION OF
THE COMPANY AS OF THE RESPECTIVE DATES THEREOF, AND WITH RESPECT TO THE
STATEMENTS OF INCOME FOR THE PERIODS THEN ENDED, AND (III) ACCURATELY STATE THE
VARIOUS ACCOUNT BALANCES AS OF THE DATES REFLECTED THEREIN AND ACCURATELY STATE
THE CHANGES IN SUCH ACCOUNT BALANCES FOR THE PERIODS REFLECTED THEREIN. EXCEPT
AS SET FORTH IN THE DISCLOSURE SCHEDULE, THE COMPANY HAS NO LIABILITY OR
OBLIGATION OF ANY NATURE, ASSERTED OR UNASSERTED, ACCRUED, ABSOLUTE OR
CONTINGENT OR OTHERWISE, AND WHETHER DUE OR TO BECOME DUE, THAT IS REQUIRED TO
BE SET FORTH IN ACCORDANCE WITH GAAP THAT IS NOT REFLECTED OR RESERVED AGAINST
ON THE LATEST BALANCE SHEET, EXCEPT THOSE THAT MAY HAVE BEEN INCURRED AFTER THE
DATE OF THE LATEST BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICES.


 


2.7           LITIGATION. THERE ARE NO CLAIMS, ACTIONS, SUITS OR PROCEEDINGS BY
ANY PRIVATE PARTY OR BY ANY GOVERNMENTAL BODY OR AUTHORITY (INCLUDING ANY
NONGOVERNMENTAL SELF-REGULATORY AGENCY), NOR ANY INVESTIGATIONS OR REVIEWS BY
ANY FEDERAL, STATE, LOCAL OR FOREIGN BODY OR AUTHORITY (INCLUDING ANY
NONGOVERNMENTAL SELF-REGULATORY AGENCY), AGAINST OR AFFECTING THE COMPANY, THAT
ARE PENDING OR, TO THE KNOWLEDGE OF THE SELLER OR THE COMPANY, THREATENED, AT
LAW OR IN EQUITY.


 


2.8           ABSENCE OF CERTAIN CHANGES. EXCEPT AS SET FORTH IN THE DISCLOSURE
SCHEDULE AND EXCEPT AS AUTHORIZED BY THIS AGREEMENT, AND EXCEPT AS IS IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE, SINCE JANUARY 31,
2006, THE COMPANY HAS NOT:


 


(A)           SUFFERED ANY ADVERSE CHANGE IN ITS CONDITION (FINANCIAL OR
OTHERWISE), WORKING CAPITAL, ASSETS, PROPERTIES, LIABILITIES, OBLIGATIONS,
RESERVES OR BUSINESSES, OR EXPERIENCED ANY EVENT OR FAILED TO TAKE ANY ACTION
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OF THE COMPANY TAKEN AS A WHOLE;


 


(B)           SUFFERED ANY LOSS, DAMAGE, DESTRUCTION OR OTHER CASUALTY (WHETHER
OR NOT COVERED BY INSURANCE) OR SUFFERED ANY LOSS OF OFFICERS, EMPLOYEES,
DEALERS, DISTRIBUTORS, INDEPENDENT CONTRACTORS, CUSTOMERS, OR SUPPLIERS OR OTHER
FAVORABLE BUSINESS RELATIONSHIPS WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE AFFECT ON THE BUSINESS OF THE COMPANY TAKEN AS A WHOLE;


 


(C)           DECLARED, SET ASIDE, MADE OR PAID ANY DIVIDEND OR OTHER
DISTRIBUTION IN RESPECT OF ITS CAPITAL STOCK, OR PURCHASED OR REDEEMED ANY
SHARES OF ITS CAPITAL STOCK;


 


(D)           ISSUED OR SOLD ANY SHARES OF ITS CAPITAL STOCK, OR ANY OPTIONS,
WARRANTS, CONVERSION, EXCHANGE OR OTHER RIGHTS TO PURCHASE OR ACQUIRE ANY SUCH
SHARES OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH SHARES;

 

5

--------------------------------------------------------------------------------


 


(E)           INCURRED ANY INDEBTEDNESS FOR BORROWED MONEY;


 


(F)            MORTGAGED, PLEDGED, OR SUBJECTED TO ANY MATERIAL LIEN, LEASE,
SECURITY INTEREST OR OTHER CHARGE OR ENCUMBRANCE ANY OF ITS MATERIAL PROPERTIES
OR ASSETS, TANGIBLE OR INTANGIBLE;


 


(G)           ACQUIRED OR DISPOSED OF ANY MATERIAL ASSETS OR PROPERTIES;


 


(H)           FORGIVEN OR CANCELED ANY MATERIAL DEBTS OR CLAIMS, OR WAIVED ANY
MATERIAL RIGHTS;


 


(I)            ENTERED INTO ANY MATERIAL TRANSACTION;


 


(J)            GRANTED TO ANY OFFICER OR SALARIED EMPLOYEE OR ANY OTHER EMPLOYEE
ANY MATERIAL INCREASE IN COMPENSATION IN ANY FORM OR MADE ANY MATERIAL PAYMENTS
FOR SEVERANCE OR TERMINATION PAY;


 


(K)           ENTERED INTO ANY MATERIAL COMMITMENT FOR CAPITAL EXPENDITURES FOR
ADDITIONS TO PLANT, PROPERTY OR EQUIPMENT; OR


 


(L)            AGREED, WHETHER IN WRITING OR OTHERWISE, TO TAKE ANY ACTION
DESCRIBED IN THIS SECTION.


 


2.9           TITLE TO PROPERTY; CONDITION. EXCEPT AS SET FORTH ON THE
DISCLOSURE SCHEDULE, THE COMPANY HAS GOOD AND MERCHANTABLE RIGHT, TITLE AND
INTEREST IN AND TO ALL OF THE MACHINERY, EQUIPMENT, TERMINALS, COMPUTERS,
VEHICLES, PERSONAL PROPERTY AND ALL OTHER ASSETS REFLECTED IN THE LATEST BALANCE
SHEET AND ALL OF THE ASSETS PURCHASED OR OTHERWISE ACQUIRED SINCE THE DATE OF
THE LATEST BALANCE SHEET FOR THE COMPANY (EXCEPT FOR SUCH ASSETS AS MAY HAVE
BEEN SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS SINCE THE
DATE OF THE MOST RECENT BALANCE SHEET INCLUDED IN THE FINANCIAL STATEMENTS),
SUBJECT TO NO MORTGAGE, PLEDGE, LIEN OR SECURITY INTEREST OF ANY KIND OR NATURE
(WHETHER OR NOT OF RECORD). EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE, THE
ITEMS OF EQUIPMENT AND OTHER PERSONAL PROPERTY OF THE COMPANY THAT ARE NECESSARY
TO THE CONDUCT OF THE BUSINESS OF THE COMPANY ARE IN GOOD OPERATING CONDITION
AND REPAIR AND FIT FOR THE INTENDED PURPOSE THEREOF, ORDINARY WEAR AND TEAR
EXCEPTED, AND NO MATERIAL MAINTENANCE, REPLACEMENT OR REPAIR HAS BEEN DEFERRED
OR NEGLECTED. THE COMPANY OWNS NO REAL PROPERTY. THE DISCLOSURE SCHEDULE SETS
FORTH A LIST OF ALL LEASED REAL PROPERTY AND INCLUDES THE NAME OF THE LESSOR,
THE MONTHLY RENT AMOUNT, THE DURATION (INCLUDING RENEWAL OPTIONS) AND INCLUDES A
COPY OF EACH OF THE LEASES RELATED THERETO.


 


2.10         INVENTORIES. EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE, ALL
INVENTORY OF THE COMPANY REFLECTED IN THE LATEST BALANCE SHEET CONSISTS OF A
QUALITY AND QUANTITY USABLE AND SALABLE IN THE ORDINARY COURSE OF BUSINESS, AND
THE PRESENT QUANTITIES OF ALL INVENTORY OF THE COMPANY ARE REASONABLE IN THE
PRESENT CIRCUMSTANCES OF THE BUSINESS OF THE COMPANY AS CURRENTLY CONDUCTED,
EXCEPT FOR ITEMS OF OBSOLETE, OVERSTOCKED OR BELOW STANDARD QUALITY, ALL OF
WHICH ARE IMMATERIAL TO THE OVERALL FINANCIAL CONDITION OF THE COMPANY TAKEN AS
A WHOLE AND WHICH HAVE BEEN FULLY RESERVED FOR ON THE LATEST BALANCE SHEET.


 


2.11        RECEIVABLES AND PAYABLES. EXCEPT AS SET FORTH ON THE DISCLOSURE
SCHEDULE, (I) THE COMPANY HAS GOOD RIGHT, TITLE AND INTEREST IN AND TO ALL ITS
ACCOUNTS RECEIVABLE, NOTES RECEIVABLE AND OTHER RECEIVABLES REFLECTED IN THE
LATEST BALANCE SHEET AND THOSE ACQUIRED AND GENERATED SINCE THE DATE OF THE
LATEST BALANCE SHEET FOR THE COMPANY INCLUDED IN THE FINANCIAL STATEMENTS
(EXCEPT FOR THOSE PAID SINCE SUCH DATE); (II) NONE OF SUCH RECEIVABLES IS
SUBJECT TO ANY MORTGAGE, PLEDGE, LIEN OR SECURITY INTEREST OF ANY KIND OR NATURE
(WHETHER OR NOT OF RECORD); (III) EXCEPT TO THE EXTENT OF APPLICABLE RESERVES
SHOWN IN THE

 

6

--------------------------------------------------------------------------------


 


LATEST BALANCE SHEET INCLUDED IN THE FINANCIAL STATEMENTS, ALL OF THE
RECEIVABLES OWING TO THE COMPANY CONSTITUTE VALID AND ENFORCEABLE CLAIMS ARISING
FROM BONA FIDE TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS, AND THE COMPANY
HAS NOT RECEIVED ANY WRITTEN OR ORAL CLAIMS OR REFUSALS TO PAY, OR GRANTED ANY
RIGHTS OF SET-OFF, AGAINST ANY THEREOF; AND (IV) TO THE KNOWLEDGE OF THE COMPANY
AND THE SELLER, THERE IS NO REASON WHY ANY RECEIVABLE WILL NOT BE COLLECTED IN
ACCORDANCE WITH ITS TERMS, OTHER THAN FOR SUCH RECEIVABLES WHICH ARE NOT IN
EXCESS OF THE RESERVES ESTABLISHED THEREFOR AND REFLECTED IN THE MOST RECENT
BALANCE SHEET FOR THE COMPANY INCLUDED IN THE FINANCIAL STATEMENTS. THE SELLER
HAS PREVIOUSLY PROVIDED THE PURCHASER A SCHEDULE OF THE AGING OF ACCOUNTS
RECEIVABLE OF THE COMPANY (BY MONTHLY INTEGRALS) AS OF JANUARY 31, 2006 PREPARED
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


2.12         TAX MATTERS. FOR THE PURPOSES OF THIS AGREEMENT, THE TERM “TAXES”
MEANS ALL FEDERAL, STATE, LOCAL, FOREIGN AND OTHER NET INCOME, GROSS INCOME,
GROSS RECEIPTS, SALES, USE, AD VALOREM, TRANSFER, FRANCHISE, PROFITS, LICENSE,
LEASE, SERVICE, SERVICE USE, WITHHOLDING, PAYROLL, EMPLOYMENT, EXCISE,
SEVERANCE, STAMP, OCCUPATION, PREMIUM, REAL OR PERSONAL PROPERTY, WINDFALL
PROFITS, CUSTOMS, DUTIES OR OTHER TAXES, FEES, ASSESSMENTS, CHARGES OR LEVIES OF
ANY KIND WHATEVER, TOGETHER WITH ANY INTEREST AND ANY PENALTIES, ADDITIONS TO
TAX OR ADDITIONAL AMOUNTS WITH RESPECT THERETO, AND THE TERM “TAX” MEANS ANY ONE
OF THE FOREGOING TAXES. IN ADDITION, THE TERM “TAX RETURNS” MEANS ALL RETURNS,
DECLARATIONS, REPORTS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED WITH
ANY AUTHORITY IN RESPECT OF TAXES, AND THE TERM “TAX RETURN” MEANS ANY ONE OF
THE FOREGOING TAX RETURNS. TO THE KNOWLEDGE OF THE COMPANY AND THE SELLER,
EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE:


 


(A)           FILING OF TAX RETURNS. ALL TAX RETURNS REQUIRED TO BE FILED ON OR
PRIOR TO THE DATE HEREOF BY THE COMPANY WITH RESPECT TO TAXES OF THE COMPANY
HAVE BEEN PROPERLY COMPLETED AND DULY FILED ON A TIMELY BASIS AND IN CORRECT
FORM. AS OF THE TIME OF FILING, THE FOREGOING TAX RETURNS CORRECTLY REFLECTED
THE FACTS REGARDING THE INCOME, BUSINESS, ASSETS, OPERATIONS, ACTIVITIES, STATUS
OR OTHER MATTERS OF THE COMPANY OR ANY OTHER INFORMATION REQUIRED TO BE SHOWN
THEREON. THERE IS NO MATERIAL OMISSION, DEFICIENCY, ERROR, MISSTATEMENT OR
MISREPRESENTATION, WHETHER INNOCENT, INTENTIONAL OR FRAUDULENT, IN ANY TAX
RETURN FILED BY THE COMPANY FOR ANY PERIOD.


 


(B)           PAYMENT OF TAXES. WITH RESPECT TO ALL AMOUNTS OF TAXES IMPOSED
UPON THE COMPANY, OR FOR WHICH THE COMPANY IS OR COULD BE LIABLE, WHETHER TO
TAXING AUTHORITIES (AS, FOR EXAMPLE, UNDER LAW) OR TO OTHER PERSONS OR ENTITIES
(AS, FOR EXAMPLE, UNDER TAX ALLOCATION AGREEMENTS), WITH RESPECT TO ALL TAXABLE
PERIODS OR PORTIONS OF PERIODS ENDING ON OR BEFORE THE CLOSING DATE, ALL
APPLICABLE TAX LAWS AND AGREEMENTS HAVE BEEN OR WILL BE FULLY COMPLIED WITH, AND
ALL SUCH AMOUNTS OF TAXES REQUIRED TO BE PAID BY THE COMPANY TO TAXING
AUTHORITIES OR OTHERS ON OR BEFORE THE DATE HEREOF HAVE BEEN DULY PAID OR WILL
BE PAID ON OR BEFORE THE CLOSING DATE; THE RESERVES FOR ALL SUCH TAXES REFLECTED
IN THE LATEST BALANCE SHEET ARE ADEQUATE AND THERE ARE NO LIENS FOR SUCH TAXES
UPON ANY PROPERTY OR ASSETS OF THE COMPANY, EXCEPT FOR LIENS THAT RELATE TO
CURRENT TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE OR WHERE THE COMPANY IS
CONTESTING SUCH TAXES IN GOOD FAITH. THE COMPANY HAS WITHHELD AND REMITTED ALL
AMOUNTS REQUIRED TO BE WITHHELD AND REMITTED BY IT IN RESPECT OF TAXES. EXCEPT
AS SET FORTH IN THE DISCLOSURE SCHEDULE, THE SELLER HAS NOT, SINCE THE LATEST
BALANCE SHEET, RECEIVED ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN CASH,
STOCK OR PROPERTY OR ANY COMBINATION THEREOF) IN RESPECT OF ANY THE COMPANY’S
CAPITAL STOCK OR EQUITY INTEREST TO PAY TAXES.


 


(C)           AUDITS AND EXTENSIONS. EXCEPT AS SET FORTH IN THE DISCLOSURE
SCHEDULE, NEITHER THE FEDERAL TAX RETURNS OF THE COMPANY NOR ANY STATE OR LOCAL
OR FOREIGN TAX RETURN OF THE COMPANY HAVE BEEN EXAMINED BY THE INTERNAL REVENUE
SERVICE OR ANY SIMILAR STATE OR LOCAL OR FOREIGN AUTHORITY AND, EXCEPT TO THE
EXTENT SHOWN THEREIN, ALL DEFICIENCIES ASSERTED AS A RESULT OF SUCH EXAMINATIONS
HAVE BEEN PAID OR FINALLY SETTLED AND NO ISSUE HAS BEEN RAISED BY THE INTERNAL
REVENUE SERVICE OR ANY SIMILAR STATE OR LOCAL OR FOREIGN AUTHORITY IN ANY SUCH
EXAMINATION WHICH,

 

7

--------------------------------------------------------------------------------


 


BY APPLICATION OF SIMILAR PRINCIPLES, REASONABLY COULD BE EXPECTED TO RESULT IN
A PROPOSED DEFICIENCY FOR ANY OTHER PERIOD NOT SO EXAMINED. EXCEPT AS SET FORTH
IN THE DISCLOSURE SCHEDULE, ALL DEFICIENCIES AND ASSESSMENTS OF TAXES OF THE
COMPANY RESULTING FROM AN EXAMINATION OF ANY TAX RETURNS BY ANY AUTHORITY HAVE
BEEN PAID AND THERE ARE NO PENDING EXAMINATIONS CURRENTLY BEING MADE BY ANY
AUTHORITY NOR HAS THERE BEEN ANY WRITTEN OR ORAL NOTIFICATION TO THE COMPANY OF
ANY INTENTION TO MAKE AN EXAMINATION OF ANY TAXES BY ANY AUTHORITY. EXCEPT AS
SET FORTH IN THE DISCLOSURE SCHEDULE, THERE ARE NO OUTSTANDING AGREEMENTS OR
WAIVERS EXTENDING THE STATUTORY PERIOD OF LIMITATIONS APPLICABLE TO ANY TAX
RETURN FOR ANY PERIOD.


 


(D)           INDEPENDENT CONTRACTORS AND EMPLOYEES. FOR PURPOSES OF COMPUTING
TAXES AND THE FILING OF TAX RETURNS, THE COMPANY HAS NOT FAILED TO TREAT AS
“EMPLOYEES” ANY INDIVIDUAL PROVIDING SERVICES TO THE COMPANY WHO WOULD BE
CLASSIFIED AS AN “EMPLOYEE” UNDER THE APPLICABLE RULES OR REGULATIONS OF ANY
AUTHORITY WITH RESPECT TO SUCH CLASSIFICATION.


 


2.13         INSURANCE. THE DISCLOSURE SCHEDULE CONTAINS AN ACCURATE AND
COMPLETE LIST OF ALL POLICIES OF FIRE AND OTHER CASUALTY, GENERAL LIABILITY,
THEFT, LIFE, WORKERS’ COMPENSATION, HEALTH, DIRECTORS AND OFFICERS LIABILITY,
BUSINESS INTERRUPTION AND OTHER FORMS OF INSURANCE OWNED OR HELD BY THE COMPANY,
SPECIFYING THE INSURER, THE POLICY NUMBER, THE TERM OF THE COVERAGE AND, IN THE
CASE OF ANY “CLAIMS MADE” COVERAGE, THE SAME INFORMATION AS TO PREDECESSOR
POLICIES FOR THE PREVIOUS FIVE YEARS. ALL PRESENT POLICIES ARE IN FULL FORCE AND
EFFECT AND ALL PREMIUMS THAT ARE DUE AS OF THE DATE HEREOF AND AS OF THE CLOSING
DATE WITH RESPECT THERETO HAVE BEEN PAID. THE COMPANY HAS NOT BEEN DENIED ANY
FORM OF INSURANCE IN THE 12 MONTH PERIOD PRIOR TO THE DATE HEREOF AND NO POLICY
OF INSURANCE HAS BEEN REVOKED OR RESCINDED DURING THE PAST THREE YEARS, EXCEPT
AS DESCRIBED ON THE DISCLOSURE SCHEDULE.


 


2.14         BENEFIT PLANS.


 


(A)           THE DISCLOSURE SCHEDULE LISTS EACH EMPLOYEE BENEFIT PLAN, POLICY
OR PRACTICE INCLUDING, BUT NOT LIMITED TO, PLANS DESCRIBED IN SECTION 4(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), AND
INCLUDING EMPLOYEE “FRINGE BENEFITS” SUCH AS, WITHOUT LIMITATION, PLANS,
POLICIES AND PRACTICES REGARDING EDUCATION AND DEPENDENT CARE ASSISTANCE,
FLEXIBLE SPENDING ACCOUNTS, CAFETERIA PLANS, VACATIONS, SABBATICALS AND LEAVES
OF ABSENCE, SICK LEAVE AND DISABILITY AND EACH INCENTIVE OR BONUS COMPENSATION,
DEFERRED COMPENSATION, EQUITY BASED COMPENSATION OR PERQUISITE PLAN, POLICY OR
PRACTICE, TO WHICH THE COMPANY IS A PARTY, OR BY WHICH IT IS BOUND WITH RESPECT
TO ANY EMPLOYEE OF THE COMPANY OR THEIR SPOUSES, DEPENDENTS OR BENEFICIARIES OR
WHICH BENEFITS A COMPANY EMPLOYEE (A “BENEFIT PLAN”). WITH RESPECT TO EACH
BENEFIT PLAN, SELLER HAS PROVIDED OR MADE AVAILABLE TO PURCHASER THE CURRENT
SUMMARY PLAN DESCRIPTION (AND ALL SUMMARIES OF MATERIAL MODIFICATIONS) OR OTHER
DESCRIPTIVE MATERIALS PROVIDED TO PLAN PARTICIPANTS DESCRIBING THE BENEFIT
PLANS. PURSUANT TO SECTION 4.8, THE COMPANY’S STATUS AS A PARTICIPATING EMPLOYER
UNDER THE BENEFIT PLANS WILL BE TERMINATED EFFECTIVE AS OF THE CLOSING DATE.


 


(B)           NEITHER THE SELLER NOR THE COMPANY HAS ANY LIABILITY OR
OBLIGATION, WHETHER KNOWN OR UNKNOWN, DIRECT OR INDIRECT, FIXED OR CONTINGENT OR
OTHERWISE, WITH RESPECT TO (I) ANY “MULTIEMPLOYER PLAN” DESCRIBED IN SECTIONS
3(37) OR 4001(A)(3) OF ERISA; (II) ANY DEFINED BENEFIT PLAN DESCRIBED IN
SECTION 3(35) OF ERISA; OR (III) ANY PENSION PLAN SUBJECT TO THE REQUIREMENTS OF
TITLE IV OF THE ERISA OR SECTION 412 OF THE CODE, IN EACH CASE WITH RESPECT TO
ANY SUCH PLAN THAT IS OR HAS BEEN MAINTAINED, CONTRIBUTED TO OR SPONSORED BY THE
COMPANY, SELLER OR ANY OTHER “PERSON,” WITHIN THE MEANING OF
SECTION 7701(A)(1) OF THE CODE, THAT TOGETHER WITH THE COMPANY IS CONSIDERED A
SINGLE EMPLOYER PURSUANT TO SECTIONS 414(B), (C), (M) OR (O) OF THE CODE OR
SECTIONS 3(5) OR 4001(B)(1) OF ERISA (AN “ERISA AFFILIATE”).

 

8

--------------------------------------------------------------------------------


 


(C)           THE COMPANY HAS PERFORMED ALL MATERIAL OBLIGATIONS REQUIRED TO BE
PERFORMED BY IT UNDER EACH BENEFIT PLAN AND EACH BENEFIT PLAN HAS BEEN
ESTABLISHED AND MAINTAINED IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS,
STATUTES, ORDERS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO ERISA AND
THE CODE.


 


(D)           EACH BENEFIT PLAN INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
CODE AND EACH TRUST INTENDED TO QUALIFY UNDER SECTION 501(A) OF THE CODE HAS
EITHER RECEIVED A FAVORABLE DETERMINATION LETTER OR OPINION LETTER FROM THE IRS
WITH RESPECT TO SUCH BENEFIT PLAN AS TO ITS QUALIFIED STATUS UNDER THE CODE OR
HAS A PERIOD OF TIME REMAINING UNDER APPLICABLE TREASURY REGULATIONS OR IRS
PRONOUNCEMENTS IN WHICH TO APPLY FOR AND OBTAIN SUCH A LETTER.


 


(E)           THERE ARE NO ACTIONS, SUITS OR CLAIMS PENDING, OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED OR ANTICIPATED (OTHER THAN ROUTINE CLAIMS
FOR BENEFITS) AGAINST ANY BENEFIT PLAN OR AGAINST THE ASSETS OF ANY BENEFIT PLAN
TO THE EXTENT THERE IS ANY LIABILITY TO THE COMPANY.


 


(F)            THE COMPANY MAY TERMINATE OR DISCONTINUE ITS PARTICIPATION IN
EACH BENEFIT PLAN IN ACCORDANCE WITH ITS TERMS, WITHOUT LIABILITY TO THE COMPANY
OR PURCHASER (OTHER THAN ORDINARY ADMINISTRATION EXPENSES AND CONTRIBUTIONS OWED
BY THE COMPANY TYPICALLY INCURRED IN A TERMINATION EVENT).


 


(G)           SELLER, THE COMPANY AND EACH ERISA AFFILIATE HAVE COMPLIED WITH
THE HEALTH CARE CONTINUATION REQUIREMENTS OF SECTION 4980B OF THE CODE OR PART 6
OF SUBTITLE B OF TITLE I OF ERISA (“COBRA”).


 


2.15         BANK ACCOUNTS; POWERS OF ATTORNEY. THE DISCLOSURE SCHEDULE SETS
FORTH:  (I) THE NAMES OF ALL FINANCIAL INSTITUTIONS, INVESTMENT BANKING AND
BROKERAGE HOUSES, AND OTHER SIMILAR INSTITUTIONS AT WHICH THE COMPANY MAINTAINS
ACCOUNTS, DEPOSITS, SAFE DEPOSIT BOXES OF ANY NATURE, AND THE NAMES OF ALL
PERSONS AUTHORIZED TO DRAW THEREON OR MAKE WITHDRAWALS THEREFROM AND A
DESCRIPTION OF SUCH ACCOUNTS; AND (II) THE NAMES OF ALL PERSONS OR ENTITIES
HOLDING GENERAL OR SPECIAL POWERS OF ATTORNEY FROM THE COMPANY AND COPIES
THEREOF.


 


2.16         CONTRACTS AND COMMITMENTS; NO DEFAULT.


 


(A)           EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE, THE COMPANY:


 

(I)            DOES NOT HAVE ANY WRITTEN OR ORAL CONTRACT, COMMITMENT, AGREEMENT
OR ARRANGEMENT WITH ANY PERSON WHICH (1) REQUIRES PAYMENTS INDIVIDUALLY IN
EXCESS OF $50,000 ANNUALLY OR IN EXCESS OF $75,000 OVER ITS TERM (INCLUDING
WITHOUT LIMITATION PERIODS COVERED BY ANY OPTION TO EXTEND OR RENEW BY EITHER
PARTY) AND (2) IS NOT TERMINABLE ON THIRTY (30) DAYS’ OR LESS NOTICE WITHOUT
COST OR OTHER LIABILITY;

 

(II)           DOES NOT PAY ANY PERSON OR ENTITY CASH REMUNERATION AT THE ANNUAL
RATE (INCLUDING WITHOUT LIMITATION GUARANTEED BONUSES) OF MORE THAN $75,000 FOR
SERVICES RENDERED AS A CONSULTANT;

 

(III)          IS NOT RESTRICTED BY AGREEMENT FROM CARRYING ON ITS BUSINESS OR
ANY PART THEREOF IN ANY GEOGRAPHICAL AREA OR FROM COMPETING IN ANY LINE OF
BUSINESS WITH ANY PERSON OR ENTITY;

 

9

--------------------------------------------------------------------------------


 

(IV)          IS NOT SUBJECT TO ANY OBLIGATION OR REQUIREMENT TO PROVIDE FUNDS
TO OR MAKE ANY INVESTMENT (IN THE FORM OF A LOAN, CAPITAL CONTRIBUTION OR
OTHERWISE) IN ANY PERSON OR ENTITY;

 

(V)           IS NOT PARTY TO ANY AGREEMENT, CONTRACT, COMMITMENT OR LOAN
REQUIRING PAYMENTS IN EXCESS OF $750,000 OVER ITS TERM AND NOT TERMINABLE BY THE
COMPANY ON THIRTY (30) DAYS’ OR LESS NOTICE WITHOUT COST OR LIABILITY TO WHICH
ANY OF ITS DIRECTORS, OFFICERS OR THE SELLER OR ANY “AFFILIATE” OR “ASSOCIATE”
(AS DEFINED IN RULE 405 AS PROMULGATED UNDER THE SECURITIES ACT OF 1933) THEREOF
IS A PARTY;

 

(VI)          IS NOT SUBJECT TO ANY CONTRACT, COMMITMENT, AGREEMENT OR
ARRANGEMENT WITH ANY “DISQUALIFIED INDIVIDUAL” (AS DEFINED IN SECTION 280G(C) OF
THE CODE) WHICH CONTAINS ANY SEVERANCE OR TERMINATION PAY LIABILITIES WHICH
WOULD RESULT IN A DISALLOWANCE OF THE DEDUCTION FOR ANY “EXCESS PARACHUTE
PAYMENT” (AS DEFINED IN SECTION 280G(B)(1) OF THE CODE) UNDER SECTION 280G OF
THE CODE; AND

 

(VII)         DOES NOT HAVE ANY DISTRIBUTORSHIP, DEALER, MANUFACTURER’S
REPRESENTATIVE, FRANCHISE OR SIMILAR SALES CONTRACT RELATING TO THE PAYMENT OF A
COMMISSION BY THE COMPANY.

 


(B)           TRUE AND COMPLETE COPIES (OR SUMMARIES, IN THE CASE OF ORAL ITEMS)
OF ALL ITEMS DISCLOSED PURSUANT TO SECTION 2.16(A) HAVE BEEN MADE AVAILABLE TO
THE PURCHASER FOR REVIEW. EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE, TO THE
KNOWLEDGE OF THE COMPANY AND THE SELLER, ALL SUCH ITEMS ARE VALID AND
ENFORCEABLE BY AND AGAINST THE COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS; THE COMPANY IS NOT IN BREACH, VIOLATION OR DEFAULT, IN ANY MATERIAL
RESPECT, IN THE PERFORMANCE OF ANY OF ITS MATERIAL OBLIGATIONS THEREUNDER, AND
NO FACTS OR CIRCUMSTANCES EXIST WHICH, WHETHER WITH THE GIVING OF DUE NOTICE,
LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A MATERIAL BREACH, VIOLATION OR
DEFAULT, IN ANY MATERIAL RESPECT, THEREUNDER OR THEREOF; AND, TO THE KNOWLEDGE
OF THE COMPANY AND THE SELLER, NO OTHER PARTIES THERETO ARE IN BREACH, VIOLATION
OR DEFAULT, IN ANY MATERIAL RESPECT, THEREUNDER OR THEREOF, AND NO FACTS OR
CIRCUMSTANCES EXIST WHICH, WHETHER WITH THE GIVING OF DUE NOTICE, LAPSE OF TIME,
OR BOTH, WOULD CONSTITUTE SUCH A BREACH, VIOLATION OR DEFAULT IN ANY MATERIAL
RESPECT THEREUNDER OR THEREOF.


 


2.17         ORDERS, COMMITMENTS AND RETURNS. EXCEPT AS SET FORTH ON THE
DISCLOSURE SCHEDULE AND EXCEPT AS ARE NOT MATERIAL TO THE BUSINESS OF THE
COMPANY, ALL ACCEPTED AND UNFULFILLED ORDERS FOR THE SALE OF PRODUCTS AND THE
PERFORMANCE OF SERVICES ENTERED INTO BY THE COMPANY AND ALL OUTSTANDING
CONTRACTS OR COMMITMENTS FOR THE PURCHASE OF SUPPLIES, MATERIALS AND SERVICES BY
OR FROM THE COMPANY WERE MADE IN BONA FIDE TRANSACTIONS IN THE ORDINARY COURSE
OF BUSINESS. EXCEPT AS SET FORTH ON THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF
THE COMPANY AND THE SELLER, THERE HAVE BEEN NO CLAIMS IN THE 12 MONTH PERIOD
PRIOR TO THE DATE HEREOF AGAINST THE COMPANY TO RETURN PRODUCTS BY REASON OF
ALLEGED OVER-SHIPMENTS, DEFECTIVE PRODUCTS OR OTHERWISE, OR OF PRODUCTS IN THE
HANDS OF CUSTOMERS, RETAILERS OR DISTRIBUTORS UNDER AN UNDERSTANDING THAT SUCH
PRODUCTS WOULD BE RETURNABLE.


 


2.18        LABOR MATTERS. THE DISCLOSURE SCHEDULE SETS FORTH A LIST OF ALL
CURRENT EMPLOYEES AND INCLUDES THEIR POSITION, WAGE AND SALARY INFORMATION AND
YEARS OF SERVICE WITH THE COMPANY FOR EACH PERSON. THERE ARE NO CLAIMS, ACTIONS,
SUITS OR PROCEEDINGS BY ANY PAST OR CURRENT EMPLOYEE OF THE COMPANY AGAINST THE
COMPANY THAT ARE PENDING OR, TO THE KNOWLEDGE OF THE SELLER OR THE COMPANY,
THREATENED, AT LAW OR IN EQUITY. EXCEPT AS SET FORTH ON THE DISCLOSURE
SCHEDULE AND EXCEPT AS ARE NOT MATERIAL TO THE BUSINESS OF THE COMPANY:  (I) TO
THE KNOWLEDGE OF THE COMPANY AND THE SELLER, THE COMPANY IS AND HAS AT ALL TIMES
BEEN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS RESPECTING
EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND
WAGES AND

 

10

--------------------------------------------------------------------------------


 


HOURS, INCLUDING WITHOUT LIMITATION ANY SUCH LAWS RESPECTING EMPLOYMENT
DISCRIMINATION AND OCCUPATIONAL SAFETY AND HEALTH REQUIREMENTS, AND HAS NOT AND
IS NOT ENGAGED IN ANY UNFAIR LABOR PRACTICE; (II) THERE IS NO UNFAIR LABOR
PRACTICE COMPLAINT AGAINST THE COMPANY PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY AND THE SELLER, THREATENED BEFORE THE NATIONAL LABOR RELATIONS BOARD OR
ANY OTHER COMPARABLE GOVERNMENT AUTHORITY; (III) THERE IS NO LABOR STRIKE,
DISPUTE, SLOWDOWN OR STOPPAGE ACTUALLY PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY AND THE SELLER, THREATENED AGAINST OR DIRECTLY AFFECTING THE COMPANY;
(IV) NO COLLECTIVE BARGAINING AGREEMENT IS BINDING AND IN FORCE AGAINST THE
COMPANY OR CURRENTLY BEING NEGOTIATED BY THE COMPANY; (V) THE COMPANY IS NOT
DELINQUENT IN PAYMENTS TO ANY PERSON FOR ANY WAGES, SALARIES, COMMISSIONS,
BONUSES OR OTHER DIRECT OR INDIRECT COMPENSATION FOR ANY SERVICES PERFORMED BY
THEM OR AMOUNTS REQUIRED TO BE REIMBURSED TO SUCH PERSONS; AND (VI) WITHIN THE
12 MONTH PERIOD PRIOR TO THE DATE HEREOF THERE HAS NOT BEEN ANY EXPRESSION OF
INTENTION TO THE COMPANY BY ANY OFFICER OR KEY EMPLOYEE TO TERMINATE SUCH
EMPLOYMENT.


 


2.19        DEALERS AND SUPPLIERS. EXCEPT AS SET FORTH ON THE DISCLOSURE
SCHEDULE, THERE HAS NOT BEEN IN THE 12 MONTH PERIOD PRIOR TO THE DATE HEREOF ANY
MATERIAL ADVERSE CHANGE IN THE BUSINESS RELATIONSHIP OF THE COMPANY WITH ANY
DEALER OF OR SUPPLIER TO THE COMPANY.


 


2.20         LICENSES AND OTHER OPERATING RIGHTS. TO THE KNOWLEDGE OF THE
COMPANY AND THE SELLER, THE COMPANY HAS ALL MATERIAL LICENSES, PERMITS,
APPROVALS AND OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY TO OWN ITS PROPERTIES
AND ASSETS AND TO CARRY ON ITS BUSINESS AS PRESENTLY BEING CONDUCTED
(INDIVIDUALLY AND COLLECTIVELY, THE “LICENSE(S)”). ALL SUCH LICENSES ARE LISTED
ON THE DISCLOSURE SCHEDULE AND, EXCEPT AS SET FORTH THEREIN, THE COMPANY HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF EACH LICENSE. EACH SUCH
LICENSE IS VALID AND IN FULL FORCE AND EFFECT. EXCEPT AS SET FORTH ON THE
DISCLOSURE SCHEDULE, THE CONTINUATION, VALIDITY AND EFFECTIVENESS OF EACH SUCH
LICENSE WILL IN NO WAY BE AFFECTED BY THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. TO THE KNOWLEDGE OF THE COMPANY AND THE SELLER,
THE COMPANY HAS NOT BREACHED ANY MATERIAL PROVISION OF AND IS NOT IN DEFAULT IN
ANY MATERIAL RESPECT UNDER THE TERMS OF, ANY SUCH LICENSE.


 


2.21         COMPLIANCE WITH LAW. EXCEPT AS SET FORTH ON THE DISCLOSURE
SCHEDULE, AND WITHOUT LIMITING THE SCOPE OF ANY OTHER REPRESENTATIONS OR
WARRANTIES CONTAINED IN THIS AGREEMENT, BUT WITHOUT INTENDING TO EXPAND THE
SCOPE OF SUCH OTHER REPRESENTATIONS AND WARRANTIES, TO THE KNOWLEDGE OF THE
COMPANY AND THE SELLER, THE ASSETS, PROPERTIES, BUSINESS AND OPERATIONS OF THE
COMPANY ARE AND HAVE BEEN IN COMPLIANCE IN ALL MATERIAL RESPECTS WHEN TAKEN AS A
WHOLE WITH ALL LAWS APPLICABLE TO THE OWNERSHIP AND CONDUCT OF THEIR ASSETS,
PROPERTIES, BUSINESS AND OPERATIONS.


 


2.22         INTELLECTUAL PROPERTY RIGHTS. THE COMPANY OWNS THE INDUSTRIAL AND
INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION THE PATENTS, PATENT
APPLICATIONS, PATENT RIGHTS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES,
SERVICE MARKS, SERVICE MARK APPLICATIONS, COPYRIGHTS, COMPUTER PROGRAMS AND
OTHER COMPUTER SOFTWARE, INVENTIONS, KNOW-HOW, TRADE SECRETS, TECHNOLOGY,
PROPRIETARY PROCESSES AND FORMULAE (COLLECTIVELY, “INTELLECTUAL PROPERTY
RIGHTS”) DESCRIBED ON THE DISCLOSURE SCHEDULE. EXCEPT AS SET FORTH ON THE
DISCLOSURE SCHEDULE, THE USE OF ALL INTELLECTUAL PROPERTY RIGHTS REQUIRED FOR
THE CONDUCT OF THE BUSINESSES OF THE COMPANY AS PRESENTLY CONDUCTED DOES NOT AND
WILL NOT INFRINGE OR VIOLATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON OR
ENTITY. EXCEPT AS DESCRIBED ON THE DISCLOSURE SCHEDULE, THE COMPANY DOES NOT OWN
OR USE ANY INTELLECTUAL PROPERTY RIGHTS PURSUANT TO ANY WRITTEN LICENSE
AGREEMENT OR HAS NOT GRANTED ANY PERSON OR ENTITY ANY RIGHTS, PURSUANT TO A
WRITTEN LICENSE AGREEMENT OR OTHERWISE, TO USE THE INTELLECTUAL PROPERTY RIGHTS.


 


2.23         HAZARDOUS SUBSTANCES AND HAZARDOUS WASTES. EXCEPT AS SET FORTH ON
THE DISCLOSURE SCHEDULE:

 

11

--------------------------------------------------------------------------------


 


(A)           TO THE COMPANY’S AND THE SELLER’S KNOWLEDGE, THERE IS NOT NOW, NOR
HAS THERE EVER BEEN, ANY DISPOSAL, RELEASE OR THREATENED RELEASE OF HAZARDOUS
MATERIALS (AS DEFINED BELOW) ON, FROM OR UNDER PROPERTIES NOW OR EVER OWNED OR
LEASED BY OR TO THE COMPANY (THE “PROPERTIES”). THERE HAS NOT BEEN GENERATED BY
OR ON BEHALF OF THE COMPANY ANY HAZARDOUS MATERIAL. TO THE COMPANY’S AND THE
SELLER’S KNOWLEDGE, NO HAZARDOUS MATERIAL HAS BEEN DISPOSED OF OR ALLOWED TO BE
DISPOSED OF ON OR OFF ANY OF THE PROPERTIES DURING THE PERIOD THAT THE COMPANY
OWNED OR LEASED THE PROPERTY WHICH MAY GIVE RISE TO A CLEAN-UP RESPONSIBILITY,
PERSONAL INJURY LIABILITY OR PROPERTY DAMAGE CLAIM AGAINST THE COMPANY OR THE
COMPANY BEING NAMED A POTENTIALLY RESPONSIBLE PARTY FOR ANY SUCH CLEAN-UP COSTS,
PERSONAL INJURIES OR PROPERTY DAMAGE OR CREATE ANY CAUSE OF ACTION BY ANY THIRD
PARTY AGAINST THE COMPANY. FOR PURPOSES OF THIS SUBSECTION, THE TERMS
“DISPOSAL,” “RELEASE,” AND “THREATENED RELEASE” SHALL HAVE THE DEFINITIONS
ASSIGNED THERETO BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980, AS AMENDED, AND THE TERM “HAZARDOUS MATERIAL” MEANS ANY
HAZARDOUS OR TOXIC SUBSTANCE, MATERIAL OR WASTE OR POLLUTANTS, CONTAMINANTS OR
ASBESTOS CONTAINING MATERIAL WHICH IS OR BECOMES REGULATED BY ANY AUTHORITY IN
ANY JURISDICTION IN WHICH ANY OF THE PROPERTIES IS LOCATED. THE TERM “HAZARDOUS
MATERIAL” INCLUDES WITHOUT LIMITATION ANY MATERIAL OR SUBSTANCE WHICH IS
(I) DEFINED AS A “HAZARDOUS WASTE” OR A “HAZARDOUS SUBSTANCE” UNDER APPLICABLE
LAW, (II) DESIGNATED AS A “HAZARDOUS SUBSTANCE” PURSUANT TO SECTION 311 OF THE
FEDERAL WATER POLLUTION CONTROL ACT, (III) DEFINED AS A “HAZARDOUS WASTE”
PURSUANT TO SECTION 1004 OF THE FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT,
OR (IV) DEFINED AS A “HAZARDOUS SUBSTANCE” PURSUANT TO SECTION 101 OF THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED.


 


(B)           TO THE COMPANY’S AND THE SELLER’S KNOWLEDGE, NONE OF THE
PROPERTIES IS (OR, WITH RESPECT TO PAST PROPERTIES AND PROPERTIES OF FORMER
SUBSIDIARIES, WAS AT THE TIME OF DISPOSITION) IN VIOLATION OF ANY LAW (WITH
RESPECT TO PAST PROPERTIES AND PROPERTIES OF FORMER SUBSIDIARIES, LAWS IN EFFECT
AT THE TIME OF DISPOSITION) RELATING TO INDUSTRIAL HYGIENE OR TO THE
ENVIRONMENTAL CONDITIONS ON, UNDER OR ABOUT SUCH PROPERTIES, INCLUDING WITHOUT
LIMITATION SOIL AND GROUND WATER CONDITION AND THERE ARE (OR AT THE TIME OF
DISPOSITION WERE) NO UNDERGROUND TANKS OR RELATED PIPING, CONDUITS OR RELATED
STRUCTURES. DURING THE PERIOD THAT THE COMPANY OWNED OR LEASED THE PROPERTIES,
NEITHER THE COMPANY NOR, TO THE COMPANY’S KNOWLEDGE, ANY THIRD PARTY USED,
GENERATED, MANUFACTURED OR STORED ON, UNDER OR ABOUT SUCH PROPERTIES OR
TRANSPORTED TO OR FROM SUCH PROPERTIES ANY HAZARDOUS MATERIALS AND THERE HAS
BEEN NO LITIGATION BROUGHT OR THREATENED AGAINST THE COMPANY OR ANY SETTLEMENTS
REACHED BY THE COMPANY WITH ANY THIRD PARTY OR THIRD PARTIES ALLEGING THE
PRESENCE, DISPOSAL, RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS MATERIALS ON,
FROM OR UNDER ANY OF SUCH PROPERTIES.


 


2.24         BROKERS. NEITHER THE SELLER, THE COMPANY NOR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, AGENTS OR EMPLOYEES HAVE EMPLOYED
ANY BROKER, FINDER, OR FINANCIAL ADVISOR OR INCURRED ANY LIABILITY FOR ANY
BROKERAGE FEE OR COMMISSION, FINDER’S FEE OR FINANCIAL ADVISORY FEE, IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, NOR IS THERE ANY BASIS
KNOWN TO THE SELLER OR THE COMPANY FOR ANY SUCH FEE OR COMMISSION TO BE CLAIMED
BY ANY SUCH PERSON; PROVIDED, HOWEVER, THAT THE SELLER HAS ENGAGED AN
INDEPENDENT CONSULTANT IN CONNECTION THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH
FEE OR COMMISSION WILL BE ENTIRELY BORNE BY THE SELLER.

 

12

--------------------------------------------------------------------------------


 


ARTICLE 3


 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Seller as of the date hereof as
follows:

 


3.1           ORGANIZATION. THE PURCHASER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NORTH
CAROLINA.


 


3.2           AUTHORIZATION AND ENFORCEABILITY. THE PURCHASER HAS FULL CORPORATE
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREIN. THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE PURCHASER AND NO OTHER COMPANY ACTION IS NECESSARY
FOR THE CONSUMMATION BY THE PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREIN.
ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY HEREOF BY THE COMPANY AND
THE SELLER, THIS AGREEMENT IS THE VALID AND BINDING LEGAL OBLIGATION OF THE
PURCHASER ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


3.3           NON-CONTRAVENTION. NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN
WILL: (A) VIOLATE OR BE IN CONFLICT WITH ANY PROVISION OF THE ARTICLES OF
INCORPORATION OR ORGANIZATION, BYLAWS, LIMITED LIABILITY COMPANY AGREEMENT OR
SIMILAR OPERATING AGREEMENT OF THE PURCHASER; OR (B) BE IN CONFLICT WITH, OR
CONSTITUTE A DEFAULT, HOWEVER DEFINED (OR AN EVENT WHICH, WITH THE GIVING OF DUE
NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT), UNDER, OR
CAUSE OR PERMIT THE ACCELERATION OF THE MATURITY OF, OR GIVE RISE TO ANY RIGHT
OF TERMINATION, CANCELLATION, IMPOSITION OF FEES OR PENALTIES UNDER, ANY DEBT,
NOTE, BOND, LEASE, MORTGAGE, INDENTURE, LICENSE, OBLIGATION, CONTRACT,
COMMITMENT, FRANCHISE, PERMIT, INSTRUMENT OR OTHER AGREEMENT OR OBLIGATION TO
WHICH THE PURCHASER IS A PARTY, WHICH CONFLICT OR DEFAULT WOULD HAVE AN ADVERSE
EFFECT ON THE ABILITY OF THE PURCHASER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; OR (C) VIOLATE ANY LAW OF ANY AUTHORITY, WHICH
VIOLATION WOULD HAVE AN ADVERSE EFFECT ON THE ABILITY OF THE PURCHASER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


3.4           CONSENTS AND APPROVALS. NO CONSENT OF ANY PERSON, INCLUDING ANY
AUTHORITY, IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE
OF THIS AGREEMENT BY THE PURCHASER OR THE CONSUMMATION BY THE PURCHASER OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


3.5           BROKERS. NEITHER THE PURCHASER NOR ANY OF ITS MANAGERS, DIRECTORS,
OFFICERS, MEMBERS, AGENTS OR EMPLOYEES HAVE EMPLOYED ANY BROKER, FINDER, OR
FINANCIAL ADVISOR OR INCURRED ANY LIABILITY FOR ANY BROKERAGE FEE OR COMMISSION,
FINDER’S FEE OR FINANCIAL ADVISORY FEE, IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, NOR IS THERE ANY BASIS KNOWN TO THE PURCHASER FOR ANY SUCH
FEE OR COMMISSION TO BE CLAIMED BY ANY SUCH PERSON.


 


3.6           FINANCIAL ABILITY TO PERFORM. THE PURCHASER HAS SUFFICIENT FUNDS
TO PAY ALL AMOUNTS REQUIRED TO BE PAID HEREUNDER AT THE CLOSING AND TO TAKE SUCH
OTHER ACTIONS AS MAY BE REQUIRED BY IT TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


ARTICLE 4


 

COVENANTS AND OTHER AGREEMENTS

 


4.1          CONDUCT OF BUSINESS. THE COMPANY WILL MAINTAIN ITS ASSETS AND
PROPERTIES AND CARRY ON ITS BUSINESS AND OPERATIONS ONLY IN ORDINARY COURSE IN
SUBSTANTIALLY THE SAME MANNER AS PLANNED AND PREVIOUSLY OPERATED; AND THE
COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO PRESERVE INTACT ITS BUSINESS
ORGANIZATIONS, EXISTING BUSINESS RELATIONSHIPS (INCLUDING WITHOUT LIMITATION ITS
RELATIONSHIPS WITH

 

13

--------------------------------------------------------------------------------


 


OFFICERS, EMPLOYEES, DEALERS, DISTRIBUTORS, INDEPENDENT CONTRACTORS, CUSTOMERS
AND SUPPLIERS), GOODWILL AND GOING CONCERN VALUE. EXCEPT AS SPECIFICALLY SET
FORTH ON THE DISCLOSURE SCHEDULE, AND EXCEPT IN THE ORDINARY COURSE OF BUSINESS
AND CONSISTENT WITH PAST PRACTICE, AND EXCEPT AS MAY BE EXPRESSLY AUTHORIZED BY
THIS AGREEMENT OR OTHERWISE AGREED IN WRITING BY THE PURCHASER, FROM THE DATE
HEREOF UNTIL THE CLOSING, THE COMPANY WILL NOT:


 


(A)           AMEND ITS ARTICLES OF INCORPORATION OR BYLAWS;


 


(B)           BORROW OR AGREE TO BORROW ANY FUNDS;


 


(C)           PAY, DISCHARGE OR SATISFY ANY CLAIMS, LIABILITIES OR OBLIGATIONS;


 


(D)           PERMIT OR ALLOW ANY OF ITS PROPERTIES OR ASSETS MATERIAL TO THE
OPERATION OF ITS BUSINESSES TO BE SUBJECTED TO ANY MORTGAGE, PLEDGE, LIEN,
SECURITY INTEREST, ENCUMBRANCE, RESTRICTION OR CHARGE OF ANY KIND, EXCEPT LIENS
THAT RELATE TO CURRENT TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE OR THAT ARE
BEING CONTESTED IN GOOD FAITH;


 


(E)           WRITE DOWN THE VALUE OF ANY INVENTORY OR WRITE OFF AS
UNCOLLECTABLE ANY NOTES OR ACCOUNTS RECEIVABLE OR ANY TRADE ACCOUNTS OR TRADE
NOTES;


 


(F)            CANCEL OR AMEND ANY DEBTS, WAIVE ANY CLAIMS OR RIGHTS OR SELL,
TRANSFER OR OTHERWISE DISPOSE OF ANY PROPERTIES OR ASSETS, OTHER THAN FOR SUCH
DEBTS, CLAIMS, RIGHTS, PROPERTIES OR ASSETS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, ARE NOT MATERIAL TO THE CONDUCT OF ITS BUSINESSES;


 


(G)           LICENSE, SELL, TRANSFER, PLEDGE, MODIFY, DISCLOSE, DISPOSE OF OR
PERMIT TO LAPSE ANY RIGHT TO THE USE OF ANY INTELLECTUAL PROPERTY RIGHTS OTHER
THAN FOR SUCH INTELLECTUAL PROPERTY RIGHTS WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, ARE NOT MATERIAL TO THE CONDUCT OF ITS BUSINESSES;


 


(H)           TERMINATE, ENTER INTO, ADOPT, INSTITUTE OR OTHERWISE BECOME
SUBJECT TO OR AMEND IN ANY MATERIAL RESPECT ANY COLLECTIVE BARGAINING AGREEMENT
OR EMPLOYMENT OR SIMILAR AGREEMENT OR ARRANGEMENT WITH ANY OF ITS DIRECTORS,
OFFICERS OR EMPLOYEES; (B) ENTER INTO, ADOPT, INSTITUTE OR OTHERWISE BECOME
SUBJECT TO OR AMEND IN ANY MATERIAL RESPECT ANY BENEFIT PLAN, EXCEPT AS PROVIDED
IN SECTION 4.8; (C) GRANT OR BECOME OBLIGATED TO GRANT ANY GENERAL INCREASE IN
THE COMPENSATION OF ANY DIRECTORS, OFFICERS OR EMPLOYEES (INCLUDING WITHOUT
LIMITATION ANY SUCH INCREASE PURSUANT TO ANY BENEFIT PLAN);


 


(I)            MAKE OR ENTER INTO ANY COMMITMENT FOR CAPITAL EXPENDITURES FOR
ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT INDIVIDUALLY IN EXCESS OF $25,000.00;


 


(J)            DECLARE, PAY OR SET ASIDE FOR PAYMENT ANY DIVIDEND OR OTHER
DISTRIBUTION IN RESPECT OF ITS CAPITAL STOCK OR OTHER SECURITIES (INCLUDING
WITHOUT LIMITATION DISTRIBUTIONS IN REDEMPTION OR LIQUIDATION) OR REDEEM,
PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF ITS CAPITAL STOCK OR OTHER
SECURITIES; (B) ISSUE, GRANT OR SELL ANY SHARES OF ITS CAPITAL STOCK OR EQUITY
SECURITIES OF ANY CLASS, OR ANY OPTIONS, WARRANTS, CONVERSION OR OTHER RIGHTS TO
PURCHASE OR ACQUIRE ANY SUCH SHARES OR EQUITY SECURITIES OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH SHARES OR EQUITY SECURITIES;
(C) BECOME A PARTY TO ANY MERGER, EXCHANGE, REORGANIZATION, RECAPITALIZATION,
LIQUIDATION, DISSOLUTION OR OTHER SIMILAR CORPORATE TRANSACTION; OR (D) ORGANIZE
ANY NEW SUBSIDIARY, ACQUIRE ANY CAPITAL STOCK OR OTHER EQUITY SECURITIES OR
OTHER OWNERSHIP INTEREST IN, OR ASSETS OF, ANY PERSON OR ENTITY OR OTHERWISE
MAKE ANY INVESTMENT BY PURCHASE OF STOCK OR SECURITIES, CONTRIBUTIONS TO
CAPITAL, PROPERTY TRANSFER OR PURCHASE OF ANY PROPERTIES OR ASSETS OF ANY PERSON
OR ENTITY;

 

14

--------------------------------------------------------------------------------


 


(K)           PAY, LEND OR ADVANCE ANY AMOUNTS TO, OR SELL, TRANSFER OR LEASE
ANY PROPERTIES OR ASSETS TO, OR ENTER INTO ANY AGREEMENT OR ARRANGEMENT WITH,
ANY DIRECTOR, OFFICER, EMPLOYEE OR SHAREHOLDER;


 


(L)            TERMINATE, ENTER INTO OR AMEND IN ANY MATERIAL RESPECT ANY ITEM
IDENTIFIED IN THE DISCLOSURE SCHEDULE, OR TAKE ANY ACTION OR OMIT TO TAKE ANY
ACTION WHICH WILL CAUSE A BREACH, VIOLATION OR DEFAULT (HOWEVER DEFINED) UNDER
ANY SUCH ITEM; OR


 


(M)          AGREE, WHETHER IN WRITING OR OTHERWISE, TO TAKE ANY ACTION
DESCRIBED IN THIS SECTION.


 


4.2           NO SOLICITATION OF ALTERNATE TRANSACTION. THE SELLER AND THE
COMPANY SHALL NOT, AND SHALL ENSURE THAT THEIR RESPECTIVE AGENTS AND OTHER
REPRESENTATIVES, SHALL NOT, ENTER INTO, OR CONTINUE ANY NEGOTIATIONS OR
DISCUSSIONS WITH, ANY THIRD PARTY IN RESPECT OF ANY OTHER PROPOSED TRANSACTION
INVOLVING THE SALE OF THE SHARES OR THE SALE OF ALL OR A SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS. IN ADDITION, THE SELLER AND THE COMPANY AND THEIR
RESPECTIVE AGENTS AND OTHER REPRESENTATIVES SHALL NOT SOLICIT OR ENTERTAIN
OFFERS FROM, NEGOTIATE WITH OR ENCOURAGE OR FACILITATE ANY INQUIRES BY THIRD
PARTIES TO PURCHASE THE SHARES OR THE ALL OR A SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS. NOTWITHSTANDING THE FOREGOING, THE PURCHASER ACKNOWLEDGES AND
AGREES THAT THE SELLER AND THE COMPANY HAVE PREVIOUSLY ACTIVELY MARKETED THE
SALE OF THE SHARES OR ASSETS OF THE COMPANY AND THAT THE SELLER’S OR THE
COMPANY’S RECEIPT OF AND RESPONSE TO A PROPOSAL OR INQUIRY BY A THIRD PARTY WHOM
WAS CONTACTED BY THE SELLER OR THE COMPANY PRIOR TO THE DATE HEREOF SHALL NOT
CONSTITUTE A BREACH OF THIS SECTION 4.2 IF SUCH RESPONSE DOES NO MORE THAN
INDICATE THAT THE SELLER AND THE COMPANY HAVE ENTERED INTO A DEFINITIVE
AGREEMENT TO SELL THE SHARES AND HAVE AGREED NOT TO NEGOTIATE WITH ANY OTHER
THIRD PARTIES WITH RESPECT TO A TRANSACTION INVOLVING THE SALE OF THE SHARES AT
THIS TIME.


 


4.3           FULL ACCESS TO THE PURCHASER. THROUGHOUT THE PERIOD PRIOR TO THE
CLOSING, AND ONLY DURING THE NORMAL BUSINESS HOURS OF THE COMPANY, THE COMPANY
WILL AFFORD TO THE PURCHASER AND ITS DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL,
ACCOUNTANTS, INVESTMENT ADVISORS AND OTHER AUTHORIZED REPRESENTATIVES AND
AGENTS, ACCESS TO THE FACILITIES, PROPERTIES, BOOKS AND RECORDS OF THE COMPANY
IN ORDER THAT THE PURCHASER MAY HAVE FULL OPPORTUNITY TO MAKE SUCH
INVESTIGATIONS REGARDING THE COMPANY AS THE PURCHASER WILL DESIRE TO MAKE OF THE
AFFAIRS OF THE COMPANY, AS LONG AS SUCH ACCESS DOES NOT SUBSTANTIALLY INTERFERE
WITH THE BUSINESS OF THE COMPANY.


 


4.4           CONFIDENTIALITY. THE PURCHASER AND THE SELLER AGREE TO COMPLY
WITH, AND TO CAUSE THEIR RESPECTIVE REPRESENTATIVES TO COMPLY WITH, IN ALL
RESPECTS, ALL OF THEIR RESPECTIVE OBLIGATIONS UNDER THAT CERTAIN CONFIDENTIAL
DISCLOSURE AGREEMENT BETWEEN THE PURCHASER AND THE SELLER DATED MAY 2, 2005 (THE
“CONFIDENTIALITY AGREEMENT”), AND IN NO EVENT WILL THE NEGOTIATION, ENTERING
INTO OR TERMINATION OF THIS AGREEMENT BE DEEMED TO WAIVE OR OTHERWISE ADVERSELY
AFFECT THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THE CONFIDENTIALITY
AGREEMENT, WHICH RIGHTS AND OBLIGATIONS WILL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH THEIR TERMS.


 


4.5           PUBLIC ANNOUNCEMENTS. NONE OF THE PARTIES HERETO SHALL MAKE ANY
PUBLIC ANNOUNCEMENT WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES; PROVIDED, HOWEVER, THAT ANY OF
THE PARTIES HERETO MAY AT ANY TIME MAKE ANY ANNOUNCEMENTS WHICH ARE REQUIRED BY
APPLICABLE LAW OR THE RULES OF THE NASDAQ STOCK MARKET SO LONG AS THE PARTY SO
REQUIRED TO MAKE AN ANNOUNCEMENT PROMPTLY UPON LEARNING OF SUCH REQUIREMENT
NOTIFIES THE OTHER PARTIES OF SUCH REQUIREMENT AND DISCUSSES WITH THE OTHER
PARTIES IN GOOD FAITH THE WORDING OF ANY SUCH ANNOUNCEMENT.

 

15

--------------------------------------------------------------------------------


 


4.6           FURTHER ASSURANCES. EACH PARTY HERETO SHALL, BEFORE, AT AND AFTER
CLOSING, EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND TAKE SUCH OTHER
ACTIONS AS THE OTHER PARTY MAY REASONABLY REQUIRE IN ORDER TO CARRY OUT THE
INTENT OF THIS AGREEMENT.


 


4.7           NOTIFICATION. AT ALL TIMES FROM THE DATE HEREOF UNTIL THE CLOSING,
EACH PARTY WILL PROMPTLY NOTIFY THE OTHER IN WRITING OF THE OCCURRENCE OF ANY
EVENT WHICH IT REASONABLY BELIEVES WILL OR MAY RESULT IN A FAILURE BY SUCH PARTY
TO SATISFY THE CONDITIONS SPECIFIED IN ARTICLE 5.


 


4.8           BENEFIT PLANS. THE SELLER SHALL TAKE, OR SHALL CAUSE TO BE TAKEN,
ALL NECESSARY ACTIONS TO TERMINATE THE COMPANY’S STATUS AS A PARTICIPATING
EMPLOYER IN THE BENEFIT PLANS, SUCH TERMINATION TO BE EFFECTIVE AS OF THE
CLOSING DATE. THE PURCHASER SHALL TAKE, OR SHALL CAUSE TO BE TAKEN, ALL
NECESSARY ACTIONS TO ENSURE THAT THE COMPANY’S EMPLOYEES WHO WILL REMAIN
EMPLOYEES OF THE COMPANY IMMEDIATELY AFTER THE CLOSING WILL BE COVERED BY THE
PURCHASER’S BENEFIT PLANS EFFECTIVE IMMEDIATELY AFTER THE CLOSING.


 


4.9           MANUFACTURING AGREEMENT. THE SELLER AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO ENTER INTO AND TO NEGOTIATE IN GOOD FAITH THE TERMS OF A
ONE-YEAR MANUFACTURING AGREEMENT WITH THE PURCHASER, ON TERMS MUTUALLY
ACCEPTABLE TO THE PURCHASER AND THE SELLER, AS SOON AS REASONABLY PRACTICABLE
AFTER THE CLOSING.


 


ARTICLE 5
CLOSING CONDITIONS


 


5.1           CONDITIONS TO OBLIGATIONS OF EACH PARTY. THE RESPECTIVE
OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT, OR WAIVER IF POSSIBLE, AT OR
PRIOR TO THE CLOSING OF THE FOLLOWING CONDITIONS:


 


(A)           NO INJUNCTION. NEITHER THE PURCHASER, THE COMPANY NOR THE SELLER
SHALL BE SUBJECT TO ANY ORDER, DECREE OR INJUNCTION OF A COURT OF COMPETENT
JURISDICTION WITHIN THE UNITED STATES THAT (I) PREVENTS OR MATERIALLY DELAYS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (II) WOULD
IMPOSE ANY MATERIAL LIMITATION ON THE ABILITY OF THE PURCHASER TO ACQUIRE THE
SHARES.


 


(B)           NO PROCEEDING OR LITIGATION. NO SUIT, ACTION, INVESTIGATION,
INQUIRY OR OTHER PROCEEDING BY ANY AUTHORITY OR OTHER PERSON OR ENTITY SHALL
HAVE BEEN INSTITUTED OR THREATENED WHICH DELAYS OR QUESTIONS THE VALIDITY OR
LEGALITY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.2           CONDITIONS TO OBLIGATIONS OF THE PURCHASER. THE OBLIGATIONS OF THE
PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SUBJECT TO THE FULFILLMENT, OR WAIVER, AT OR PRIOR TO THE CLOSING OF THE
FOLLOWING ADDITIONAL CONDITIONS:


 


(A)           REPRESENTATIONS AND WARRANTIES TRUE. EACH REPRESENTATION AND
WARRANTY OF THE COMPANY AND THE SELLER CONTAINED IN THIS AGREEMENT, IN THE
DISCLOSURE SCHEDULE AND IN ALL CERTIFICATES OR OTHER DOCUMENTS DELIVERED BY THE
COMPANY AND THE SELLER TO THE PURCHASER, SHALL HAVE BEEN TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, AND THE PURCHASER SHALL HAVE RECEIVED A CERTIFICATE TO SUCH
EFFECT SIGNED BY A DULY AUTHORIZED EXECUTIVE OFFICER OF THE COMPANY AND THE
SELLER.


 


(B)           PERFORMANCE. THE COMPANY AND THE SELLER SHALL HAVE PERFORMED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS, COVENANTS
AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY
THE COMPANY OR THE SELLER ON OR PRIOR TO THE

 

16

--------------------------------------------------------------------------------


 


CLOSING, AND THE PURCHASER SHALL HAVE RECEIVED A CERTIFICATE TO SUCH EFFECT
SIGNED BY A DULY AUTHORIZED EXECUTIVE OFFICER OF THE COMPANY AND THE SELLER.


 


(C)           CONSENTS. THE COMPANY AND THE SELLER SHALL HAVE OBTAINED ALL
CONSENTS REQUIRED ON ITS PART TO PERFORM ITS OBLIGATIONS UNDER, AND CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE PURCHASER, AND THE PURCHASER SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO IT OF THE RECEIPT OF SUCH CONSENTS.


 


(D)           MATERIAL ADVERSE EFFECT. SINCE THE DATE OF THIS AGREEMENT, THERE
SHALL NOT HAVE OCCURRED ANY CHANGE, EVENT, OCCURRENCE, STATE OF FACTS OR
DEVELOPMENT THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


5.3           CONDITIONS TO OBLIGATIONS OF THE SELLER. THE OBLIGATIONS OF THE
SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SUBJECT TO THE FULFILLMENT, OR WAIVER, AT OR PRIOR TO THE CLOSING OF THE
FOLLOWING ADDITIONAL CONDITIONS:


 


(A)           REPRESENTATIONS AND WARRANTIES TRUE. EACH REPRESENTATION AND
WARRANTY OF THE PURCHASER CONTAINED IN THIS AGREEMENT AND IN ALL CERTIFICATES OR
OTHER DOCUMENTS DELIVERED BY THE PURCHASER TO THE SELLER SHALL HAVE BEEN TRUE
AND CORRECT IN ALL MATERIAL RESPECTS, AND THE SELLER SHALL HAVE RECEIVED A
CERTIFICATE TO SUCH EFFECT SIGNED BY A DULY AUTHORIZED EXECUTIVE OFFICER OF THE
PURCHASER.


 


(B)           PERFORMANCE. THE PURCHASER SHALL HAVE PERFORMED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS, COVENANTS AND CONDITIONS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THE PURCHASER ON
OR PRIOR TO THE CLOSING, AND THE SELLER SHALL HAVE RECEIVED A CERTIFICATE TO
SUCH EFFECT SIGNED BY A DULY AUTHORIZED EXECUTIVE OFFICER OF THE PURCHASER.


 


(C)           CONSENTS. THE PURCHASER SHALL HAVE OBTAINED ALL CONSENTS REQUIRED
ON ITS PART TO PERFORM ITS OBLIGATIONS UNDER, AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY, THIS AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE
SELLER, AND SELLER SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT OF THE
RECEIPT OF SUCH CONSENTS.


 


ARTICLE 6
TERMINATION AND ABANDONMENT


 


6.1           TERMINATION. THIS AGREEMENT MAY BE TERMINATED AND THE TRANSACTIONS
CONTEMPLATED HEREIN MAY BE ABANDONED AT ANY TIME PRIOR TO THE CLOSING ONLY:


 


(A)           BY MUTUAL CONSENT OF THE PURCHASER AND THE SELLER;


 


(B)           BY EITHER THE PURCHASER OR THE SELLER IF, WITHOUT FAULT OF SUCH
TERMINATING PARTY, THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE THE
TERMINATION DATE, UNLESS SUCH DATE IS EXTENDED UPON THE MUTUAL WRITTEN AGREEMENT
OF THE PURCHASER AND THE SELLER;


 


(C)           BY EITHER THE PURCHASER OR THE SELLER IF A COURT OF COMPETENT
JURISDICTION OR AN ADMINISTRATIVE, GOVERNMENTAL OR REGULATORY AUTHORITY HAS
ISSUED A FINAL NONAPPEALABLE ORDER, DECREE OR RULING, OR TAKEN ANY OTHER ACTION,
HAVING THE EFFECT OF PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

17

--------------------------------------------------------------------------------


 


(D)           BY THE SELLER IF ANY OF THE CONDITIONS SPECIFIED IN SECTIONS 5.1
AND 5.3 HEREOF HAS NOT BEEN MET OR WAIVED BY THE SELLER AT SUCH TIME AS SUCH
CONDITION CAN NO LONGER BE SATISFIED BY THE TERMINATION DATE;


 


(E)           BY THE SELLER IF THERE HAS BEEN A MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE PURCHASER SET
FORTH IN THIS AGREEMENT OF WHICH NOTICE HAS BEEN GIVEN TO THE PURCHASER IN
WRITING BY THE SELLER AND WHICH HAS NOT BEEN FULLY CURED OR CANNOT BE FULLY
CURED WITHIN THE EARLIER OF (I) 30 DAYS OF THE RECEIPT OF SUCH NOTICE OR (II) 5
DAYS PRIOR TO THE CLOSING DATE;


 


(F)            BY THE PURCHASER IF ANY OF THE CONDITIONS SPECIFIED IN
SECTIONS 5.1 AND 5.2 HEREOF HAS NOT BEEN MET OR WAIVED BY THE PURCHASER AT SUCH
TIME AS SUCH CONDITION CAN NO LONGER BE SATISFIED BY THE TERMINATION DATE; OR


 


(G)           BY THE PURCHASER IF THERE HAS BEEN A MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE SELLER SET
FORTH IN THIS AGREEMENT OF WHICH NOTICE HAS BEEN GIVEN TO THE SELLER IN WRITING
BY THE PURCHASER AND WHICH HAS NOT BEEN FULLY CURED OR CANNOT BE FULLY CURED
WITHIN THE EARLIER OF (I) 30 DAYS OF THE RECEIPT OF SUCH NOTICE OR (II) 5 DAYS
PRIOR TO THE CLOSING DATE.


 


6.2           PROCEDURE AND EFFECT OF TERMINATION. IN THE EVENT OF TERMINATION
BY THE PURCHASER OR THE SELLER PURSUANT TO SECTION 6.1, WRITTEN NOTICE THEREOF
SHALL IMMEDIATELY BE GIVEN TO THE OTHER PARTY AND THIS AGREEMENT SHALL
TERMINATE, THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ABANDONED WITHOUT
FURTHER ACTION BY ANY OF THE PARTIES HERETO. NOTWITHSTANDING THE FOREGOING, THE
OBLIGATIONS SET FORTH IN SECTION 4.4 (CONFIDENTIALITY), SECTION 4.5 (PUBLIC
ANNOUNCEMENTS), AND ARTICLE 8 (MISCELLANEOUS PROVISIONS) OR THIS SECTION 6.2
SHALL SURVIVE TERMINATION OF THIS AGREEMENT, AND NOTHING HEREIN SHALL RELIEVE
ANY PARTY FROM ITS OBLIGATIONS WITH RESPECT TO ANY BREACH OF THIS AGREEMENT
OCCURRING PRIOR TO A TERMINATION. IN SUCH EVENT, EACH PARTY SHALL, UPON REQUEST,
REDELIVER ALL DOCUMENTS, WORK PAPERS AND OTHER MATERIAL OF ANY OTHER PARTY (AND
ALL COPIES THEREOF) RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN, WHETHER SO
OBTAINED BEFORE OR AFTER THE EXECUTION HEREOF, TO THE PARTY FURNISHING THE SAME.


 


ARTICLE 7


 

SURVIVAL AND INDEMNIFICATION

 


7.1           SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INVESTIGATION. ALL REPRESENTATIONS AND WARRANTIES OF THE PARTIES CONTAINED IN
THIS AGREEMENT SHALL SURVIVE THE CLOSING DATE FOR A PERIOD ENDING ON THE
ONE-YEAR ANNIVERSARY DATE OF THIS AGREEMENT, EXCEPT THAT THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 2.2, 2.5 AND 3.2 SHALL SURVIVE FOREVER. THE
COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING WITHOUT
LIMITATION AS TO TIME UNLESS THE COVENANT OR AGREEMENT SPECIFIES A TERM, IN
WHICH CASE SUCH COVENANT OR AGREEMENT SHALL SURVIVE FOR THE PERIOD SPECIFIED.
THE RESPECTIVE EXPIRATION DATES FOR THE SURVIVAL OF THE REPRESENTATIONS AND
WARRANTIES AND THE COVENANTS SHALL BE REFERRED TO HEREIN AS THE RELEVANT
“EXPIRATION DATE.”


 


7.2           SELLER’S INDEMNIFICATION OF PURCHASER. AFTER THE CLOSING DATE, THE
SELLER SHALL INDEMNIFY AND HOLD HARMLESS THE PURCHASER AND EACH OF THE
PURCHASER’S OFFICERS, DIRECTORS AND EMPLOYEES AND THE PURCHASER’S AFFILIATES
FROM AND AGAINST ANY DAMAGE, LIABILITY, TAXES, LOSS OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES) AND AGAINST ALL CLAIMS IN RESPECT THEREOF, WHETHER
OR NOT INVOLVING A THIRD-PARTY CLAIM (A “LOSS”) SUSTAINED, INCURRED, PAID OR
REQUIRED TO BE PAID BY THE PURCHASER OR THE PURCHASER’S OFFICERS, DIRECTORS,
EMPLOYEES OR AFFILIATES WHICH ARISES OUT OF (I) ANY UNTRUE REPRESENTATION OF, OR
BREACH OF WARRANTY BY, THE SELLER IN ANY PART OF THIS AGREEMENT OR IN ANY OF THE
DOCUMENTS OR AGREEMENTS REQUIRED TO

 

18

--------------------------------------------------------------------------------


 


BE EXECUTED AND DELIVERED BY OR ON BEHALF OF THE SELLER PURSUANT TO THIS
AGREEMENT, NOTICE OF WHICH IS GIVEN TO THE SELLER PRIOR TO THE RELEVANT
EXPIRATION DATE; AND (II) ANY NONFULFILLMENT OF ANY COVENANT, AGREEMENT OR
UNDERTAKING OF THE SELLER IN ANY PART OF THIS AGREEMENT OR IN ANY OF THE
DOCUMENTS OR AGREEMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY OR ON BEHALF OF
THE SELLER PURSUANT TO THIS AGREEMENT.


 


7.3           PURCHASER’S INDEMNIFICATION OF SELLER. AFTER THE CLOSING DATE, THE
PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS THE SELLER AND EACH OF THE SELLER’S
OFFICERS, DIRECTORS AND EMPLOYEES AND THE SELLER’S AFFILIATES FROM AND AGAINST
ANY LOSS SUSTAINED, INCURRED, PAID OR REQUIRED TO BE PAID BY THE SELLER OR THE
SELLER’S AFFILIATES WHICH ARISES OUT OF (I) ANY UNTRUE REPRESENTATION OF, OR
BREACH OF WARRANTY BY, THE PURCHASER IN ANY PART OF THIS AGREEMENT OR IN ANY OF
THE DOCUMENTS OR AGREEMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY OR ON
BEHALF OF THE PURCHASER PURSUANT TO THIS AGREEMENT, NOTICE OF WHICH IS GIVEN TO
THE SELLER PRIOR TO THE RELEVANT EXPIRATION DATE; (II) ANY NONFULFILLMENT OF ANY
COVENANT, AGREEMENT OR UNDERTAKING OF THE PURCHASER IN ANY PART OF THIS
AGREEMENT OR IN ANY OF THE DOCUMENTS OR AGREEMENTS REQUIRED TO BE EXECUTED AND
DELIVERED BY OR ON BEHALF OF THE PURCHASER PURSUANT TO THIS AGREEMENT; OR
(III) ANY LIABILITIES OR OBLIGATIONS, OR CLAIMS OR CAUSES OF ACTION AGAINST THE
SELLER OR ITS AFFILIATES TO THE EXTENT ARISING FROM THE OPERATION OF THE
BUSINESS OF THE COMPANY DURING ANY PERIOD OR PERIODS AFTER THE CLOSING DATE.


 


7.4           LIMITATIONS ON INDEMNIFICATION LIABILITIES. IN THE EVENT OF ANY
CLAIM BY THE PURCHASER FOR INDEMNITY FROM THE SELLER FOR ANY BREACH OF WARRANTY
BY SELLER OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2.2
OR 2.5, THE PURCHASER SHALL NOT BE ENTITLED TO INDEMNIFICATION THEREFORE UNLESS
THE PURCHASER HAS SUSTAINED LOSSES IN EXCESS OF TEN THOUSAND DOLLARS ($10,000)
IN THE AGGREGATE, IN WHICH EVENT THE PURCHASER SHALL BE ENTITLED TO
INDEMNIFICATION FOR THE FULL AMOUNT OF ALL LOSSES SUFFERED OR INCURRED INCLUDING
SUCH TEN THOUSAND DOLLARS ($10,000) OF LOSSES. THE AGGREGATE LIABILITY OF THE
SELLER IS LIMITED TO ONE-HALF OF THE PURCHASE PRICE. IN NO EVENT WILL ANY
INDEMNIFYING PARTY HEREUNDER BE LIABLE FOR LOSS OF PROFIT OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RESULTING FROM ANY MATTER TO WHICH SUCH PERSON IS
ENTITLED TO INDEMNIFICATION HEREUNDER.


 


7.5           CLAIMS FOR INDEMNIFICATION.


 


(A)           GENERAL. THE PARTIES INTEND THAT ALL INDEMNIFICATION CLAIMS BE
MADE AS PROMPTLY AS PRACTICABLE BY THE PARTY SEEKING INDEMNIFICATION (THE
“INDEMNIFIED PARTY”). WHENEVER ANY CLAIM SHALL ARISE FOR INDEMNIFICATION
HEREUNDER THE INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PARTY FROM WHOM
INDEMNIFICATION IS SOUGHT (THE “INDEMNIFYING PARTY”) OF THE CLAIM IN WRITING
AND, WHEN KNOWN, THE FACTS CONSTITUTING THE BASIS FOR SUCH CLAIM. THE FAILURE TO
SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY
LIABILITY THAT IT MAY HAVE TO THE INDEMNIFIED PARTY EXCEPT TO THE EXTENT THE
INDEMNIFYING PARTY DEMONSTRATES THAT THE DEFENSE OF SUCH ACTION IS PREJUDICED
THEREBY.


 


(B)           CLAIMS BY THIRD PARTIES. WITH RESPECT TO CLAIMS MADE BY THIRD
PARTIES, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO ASSUME CONTROL OF THE
DEFENSE OF SUCH ACTION OR CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY, PROVIDED, HOWEVER, THAT:


 

(I)            THE INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN THE
DEFENSE OF SUCH CLAIM AND TO EMPLOY COUNSEL AT ITS OWN EXPENSE TO ASSIST IN THE
HANDLING OF SUCH CLAIM;

 

(II)           NO INDEMNIFYING PARTY SHALL CONSENT TO (X) THE ENTRY OF ANY
JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT DOES NOT INCLUDE AS AN UNCONDITIONAL
TERM THEREOF THE GIVING BY EACH CLAIMANT OR PLAINTIFF TO EACH INDEMNIFIED PARTY
OF A RELEASE FROM ALL LIABILITY IN

 

19

--------------------------------------------------------------------------------


 

RESPECT OF SUCH CLAIM, OR (Y) IF, PURSUANT TO OR AS A RESULT OF SUCH CONSENT OR
SETTLEMENT, INJUNCTIVE OR OTHER EQUITABLE RELIEF WOULD BE IMPOSED AGAINST THE
INDEMNIFIED PARTY OR SUCH JUDGMENT OR SETTLEMENT COULD MATERIALLY INTERFERE WITH
THE BUSINESS, OPERATIONS OR ASSETS OF THE INDEMNIFIED PARTY; AND

 

(III)          IF THE INDEMNIFYING PARTY DOES NOT ASSUME CONTROL OF THE DEFENSE
OF SUCH CLAIM IN ACCORDANCE WITH THE FOREGOING PROVISIONS WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT OF PROPER NOTICE OF THE CLAIM, THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO DEFEND SUCH CLAIM IN SUCH MANNER AS IT MAY DEEM
APPROPRIATE AT THE COST AND EXPENSE OF THE INDEMNIFYING PARTY, AND THE
INDEMNIFYING PARTY WILL PROMPTLY REIMBURSE THE INDEMNIFIED PARTY THEREFOR IN
ACCORDANCE WITH THIS ARTICLE 7; PROVIDED THAT THE INDEMNIFIED PARTY SHALL NOT BE
ENTITLED TO CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OF
SUCH CLAIM THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
EACH CLAIMANT OR PLAINTIFF TO EACH INDEMNIFYING PARTY OF A RELEASE FROM ALL
LIABILITY IN RESPECT OF SUCH CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFYING PARTY IF, PURSUANT TO OR AS A RESULT OF SUCH CONSENT OR SETTLEMENT,
INJUNCTIVE OR OTHER EQUITABLE RELIEF WOULD BE IMPOSED AGAINST THE INDEMNIFYING
PARTY OR SUCH JUDGMENT OR SETTLEMENT COULD MATERIALLY INTERFERE WITH THE
BUSINESS, OPERATIONS OR ASSETS OF THE INDEMNIFYING PARTY.

 


7.6           EXCLUSIVE REMEDIES. THE PARTIES AGREE THAT, FROM AND AFTER THE
CLOSING DATE, EXCEPT AS PROVIDED IN SECTION 8.1, THE SOLE AND EXCLUSIVE LEGAL
REMEDY OF EACH PARTY WITH RESPECT TO ANY AND ALL CLAIMS RELATING TO AND ARISING
OUT OF MISREPRESENTATION OR BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT MADE BY THE OTHER PARTY TO THIS AGREEMENT, OR OTHERWISE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WILL BE PURSUANT TO THE
PROVISIONS OF THIS ARTICLE 7.


 


ARTICLE 8


 

MISCELLANEOUS PROVISIONS.

 


8.1           SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED. ACCORDINGLY, THE PARTIES FURTHER AGREE THAT EACH PARTY WILL BE
ENTITLED TO AN INJUNCTION OR RESTRAINING ORDER TO PREVENT BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY
COURT OF THE UNITED STATES OR ANY STATE HAVING JURISDICTION, THIS BEING IN
ADDITION TO ANY OTHER RIGHT OR REMEDY TO WHICH SUCH PARTY MAY BE ENTITLED UNDER
THIS AGREEMENT, AT LAW OR IN EQUITY.


 


8.2           EXPENSES. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE
PURCHASER AND THE SELLER SHALL EACH BEAR ITS RESPECTIVE COSTS, FEES AND EXPENSES
IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION FEES, COMMISSIONS AND EXPENSES
PAYABLE TO BROKERS, FINDERS, INVESTMENT BANKERS, CONSULTANTS, EXCHANGE OR
TRANSFER AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONALS, WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREIN ARE CONSUMMATED.


 


8.3           KNOWLEDGE. AS USED IN THIS AGREEMENT OR THE INSTRUMENTS,
CERTIFICATES OR OTHER DOCUMENTS REQUIRED HEREUNDER, THE TERM “KNOWLEDGE” OF AN
ENTITY (OR WORDS TO SIMILAR EFFECT, SUCH AS “KNOWINGLY”) MEANS THE ACTUAL
KNOWLEDGE AND CONSCIOUS AWARENESS BY ANY EXECUTIVE OFFICER OF SUCH ENTITY.


 


8.4           AMENDMENT AND MODIFICATION. SUBJECT TO APPLICABLE LAW, THIS
AGREEMENT MAY BE AMENDED OR MODIFIED BY THE PARTIES HERETO AT ANY TIME PRIOR TO
THE CLOSING WITH RESPECT TO ANY OF THE TERMS

 

20

--------------------------------------------------------------------------------


 


CONTAINED HEREIN; PROVIDED, HOWEVER, THAT ALL SUCH AMENDMENTS AND MODIFICATIONS
MUST BE IN WRITING DULY EXECUTED BY ALL OF THE PARTIES HERETO.


 


8.5           WAIVER OF COMPLIANCE; CONSENTS. ANY FAILURE OF A PARTY TO COMPLY
WITH ANY OBLIGATION, COVENANT, AGREEMENT OR CONDITION HEREIN MAY BE EXPRESSLY
WAIVED IN WRITING BY THE PARTY ENTITLED HEREBY TO SUCH COMPLIANCE, BUT SUCH
WAIVER OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH SUCH OBLIGATION,
COVENANT, AGREEMENT OR CONDITION SHALL NOT OPERATE AS A WAIVER OF, OR ESTOPPEL
WITH RESPECT TO, ANY SUBSEQUENT OR OTHER FAILURE. NO SINGLE OR PARTIAL EXERCISE
OF A RIGHT OR REMEDY SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER RIGHT OR REMEDY HEREUNDER. WHENEVER THIS AGREEMENT REQUIRES OR PERMITS
THE CONSENT BY OR ON BEHALF OF A PARTY, SUCH CONSENT SHALL BE GIVEN IN WRITING
IN THE SAME MANNER AS FOR WAIVERS OF COMPLIANCE.


 


8.6           NO THIRD PARTY BENEFICIARIES. NOTHING IN THIS AGREEMENT SHALL
ENTITLE ANY PERSON OR ENTITY (OTHER THAN A PARTY HERETO AND ITS RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY) TO ANY CLAIM, CAUSE OF ACTION, REMEDY
OR RIGHT OF ANY KIND.


 


8.7           NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN AND EFFECTIVE: (A) ON THE DATE OF DELIVERY, IF DELIVERED
PERSONALLY; (B) ON THE DATE OF THE RETURN RECEIPT ACKNOWLEDGEMENT, IF MAILED,
POSTAGE PREPAID, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED; OR
(C) ON THE DATE SUCH TRANSMISSION IS MADE AND CONFIRMATION OF RECEIPT OBTAINED,
IF SENT BY FACSIMILE, TELECOPY, TELEGRAPH, TELEX OR OTHER SIMILAR TELEGRAPHIC
COMMUNICATIONS EQUIPMENT:


 

 

If to Purchaser:

 

 

 

 

 

 

 

 

To:

Leap Technologies

 

 

 

610 Jones Ferry Road

 

 

 

P.O. Box 969

 

 

 

Carrboro, NC 27510

 

 

 

Attention: Werner Martin

 

 

 

Telephone: (919) 929-8814

 

 

 

Facsimile: (919) 929-8956

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone: (        )           -         

 

 

 

Facsimile: (        )           -         

 

 

 

 

 

 

 

If to Seller:

 

 

 

 

 

 

 

 

To:

MOCON, Inc.

 

 

 

7500 Boone Avenue North

 

 

 

Minneapolis, MN 55428

 

 

 

Attention: Darrell B. Lee

 

 

 

Telephone: (763) 493-7217

 

 

 

Facsimile: (763) 493-6358

 

 

 

21

--------------------------------------------------------------------------------


 

 

With a copy to:

 

 

 

 

Oppenheimer Wolff & Donnelly LLP

 

 

 

Plaza VII Building, Suite 3300

 

 

 

45 South Seventh Street

 

 

 

Minneapolis, MN 55402-1609

 

 

 

Attention: Amy E. Culbert

 

 

 

Telephone: (612) 607-7287

 

 

 

Facsimile: (612) 607-7100

 

 

 

or to such other person or address as the Purchaser or the Seller shall furnish
to the other parties hereto in writing in accordance with this Section 8.7.

 


8.8           ASSIGNMENT. THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, BUT NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED (WHETHER
VOLUNTARILY, INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE) BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.


 


8.9           GOVERNING LAW; JURISDICTION. THIS AGREEMENT AND THE LEGAL
RELATIONS AMONG THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF MINNESOTA (WITHOUT
REGARD TO THE LAWS OF CONFLICT THAT MIGHT OTHERWISE APPLY) AS TO ALL MATTERS,
INCLUDING WITHOUT LIMITATION MATTERS OF VALIDITY, CONSTRUCTION, EFFECT,
PERFORMANCE AND REMEDIES. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF MINNESOTA OR THE UNITED STATES OF AMERICA LOCATED IN THE STATE
OF MINNESOTA FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR RELATING TO THE OTHER
AGREEMENTS REFERRED TO HEREIN, AND AGREES NOT TO COMMENCE ANY ACTION, SUIT OR
PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS.


 


8.10         SEVERABILITY. ANY TERM OR PROVISION OF THIS AGREEMENT WHICH IS
INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT
RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS AND PROVISIONS OF THIS
AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION. IF ANY PROVISION OF THIS
AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, THE PROVISION SHALL BE INTERPRETED
TO BE ONLY SO BROAD AS IS ENFORCEABLE.


 


8.11         COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.12         HEADINGS. THE TABLE OF CONTENTS AND THE HEADINGS OF THE SECTIONS
AND SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT CONSTITUTE A PART HEREOF.

 

22

--------------------------------------------------------------------------------


 


8.13         ENTIRE AGREEMENT. THE EXHIBITS AND OTHER WRITINGS INCORPORATED IN
THIS AGREEMENT OR ANY SUCH EXHIBIT OR OTHER WRITING ARE PART OF THIS AGREEMENT,
TOGETHER THEY EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES
HERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
TOGETHER THEY ARE REFERRED TO AS “THIS AGREEMENT” OR THE “AGREEMENT”. THERE ARE
NO RESTRICTIONS, PROMISES, WARRANTIES, AGREEMENTS, COVENANTS OR UNDERTAKINGS,
OTHER THAN THOSE EXPRESSLY SET FORTH OR REFERRED TO IN THIS AGREEMENT. THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
WITH RESPECT TO THE TRANSACTION OR TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
WHETHER ORAL, WRITTEN OR OTHERWISE, INCLUDING WITHOUT LIMITATION THAT CERTAIN
LETTER OF INTENT DATED AS OF SEPTEMBER 12, 2005, AS AMENDED ON JANUARY 12, 2006
BETWEEN THE PURCHASER AND THE SELLER.

 

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

LEAP TECHNOLOGIES

 

 

 

 

 

By:

 /s/ Werner Martin

 

Its:

 President / CEO

 

 

 

 

 

 

LAB CONNECTIONS, INC.

 

 

 

 

 

 

 

By:

 /s/ Darrell B. Lee

 

Its:

 V.P. & Treasurer

 

 

 

 

 

 

MOCON, INC.

 

 

 

 

 

 

 

By:

 /s/ Darrell B. Lee

 

Its:

 V.P. & CFO

 

24

--------------------------------------------------------------------------------